UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-20862 VINEYARD NATIONAL BANCORP (Exact Name of Registrant as Specified in its Charter) California (State or other jurisdiction of incorporation or organization) 33-0309110 (IRS employer identification number) 1260 Corona Pointe Court Corona, CA (Address of principal executive offices) 92879 (Zip Code) Registrant's telephone number, including area code: (951) 271-4232 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of the issuer's common stock as of the latest practicable date: 10,917,058 shares of common stock as of July 31, 2007. 1 VINEYARD NATIONAL BANCORP AND SUBSIDIARY FORM 10-Q INDEX FOR THE PERIODS ENDED JUNE 30, 2, AND DECEMBER 31, 2006 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Statements of Financial Condition at June 30, 2007 and December 31, 2006 4 Consolidated Statements of Income for the Three and Six Months Ended June 30, 2007 and 2006 5 Consolidated Statements of Changes in Stockholders' Equity and Comprehensive Income for the Six Months Ended June 30, 2007 and 2006 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 8 Notes to Consolidated Financial Statements 10 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 40 ITEM 4. Controls and Procedures 40 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 41 ITEM 1A. Risk Factors 41 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 41 ITEM 3. Defaults Upon Senior Securities 41 ITEM 4. Submission of Matters to a Vote of Security Holders 41 ITEM 5. Other Information 42 ITEM 6. Exhibits 42 Signatures 44 Exhibits 2 Table of Contents Forward-looking statements Except for historical information contained herein, the matters discussed in this Form 10-Q contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements represent estimates, projections and statements of our beliefs concerning future events, business plans, objectives, expected operating results and the assumptions upon which those statements are based.Forward-looking statements include without limitation, any statement that may predict, forecast, indicate or imply future results, performance or achievements, and are typically identified with words such as “believe,” “anticipate,” “expect,” “estimate,” “project,” “intend,” “will,” “may,” or words or phases of similar meaning. We caution that forward-looking statements are based largely on our expectations and are subject to a number of known and unknown risks and uncertainties that are subject to change based on factors which are, in many instances, beyond our control.Actual results, performance or achievements could differ materially from those contemplated, expressed, or implied by the forward-looking statements contained herein.For a discussion of some of the risks and uncertainties that might cause such a difference, see Part I, Item 3 “Quantitative and Qualitative Disclosures about Market Risk,” included in this report and Part I, Item 1A “Risk Factors,” included in our 2006 Annual Report on Form 10-K/A filed with the Securities Exchange Commission (“SEC”) on June 12, 2007.Investors should not place undue reliance on forward-looking statements as a prediction of actual results.We will not update the forward-looking statements to reflect actual results or changes in the factors affecting the forwarding-looking statements. 3 Table of Contents PART I ITEM I.FINANCIAL STATEMENTS VINEYARD NATIONAL BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION AT JUNE 30, 2, 2006 (unaudited) (Dollars in Thousands) June 30, 2007 December 31, 2006 ASSETS Cash and cash equivalents $ 65,526 $ 35,129 Investment securities 199,403 217,907 Loans, net of unearned income 2,032,168 1,902,244 Less:Allowance for loan losses (21,255 ) (19,689 ) Net Loans 2,010,913 1,882,555 Bank premises and equipment, net 18,861 20,402 Accrued interest 11,752 11,577 Other real estate owned 11,653 - Federal Home Loan Bank ("FHLB") and other stock, at cost 24,390 15,693 Deferred income tax asset 17,056 15,475 Goodwill and other intangibles 42,884 43,265 Other assets 14,113 15,736 TOTAL ASSETS $ 2,416,551 $ 2,257,739 LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Deposits Non-interest bearing $ 301,281 $ 292,917 Interest-bearing 1,561,211 1,513,496 Total Deposits 1,862,492 1,806,413 FHLB advances 210,000 126,000 Other borrowings 26,000 40,000 Subordinated debentures 5,000 5,000 Junior subordinated debentures 115,470 115,470 Accrued interest and other liabilities 25,552 21,796 TOTAL LIABILITIES 2,244,514 2,114,679 COMMITMENTS AND CONTINGENCIES Stockholders' Equity Contributed capital Perpetual preferred stock - authorized 10,000,000 shares Series C - no par value, issued and outstanding 10,000 shares in 2007 and 2006 9,665 9,665 Series D-no par value, issued and outstanding 2,300,000 and 0 shares in 2007 and 2006, respectively 22,029 - Common stock - no par value, authorized 52,500,000 shares; issued 11,586,138 and 11,661,269 shares in 2007 and 2006, respectively 121,767 109,458 Additional paid-in capital 292 2,149 Retained earnings 49,123 52,105 Treasury stock, 669,080 and 721,959 shares, at cost in 2007 and 2006, respectively (19,114 ) (20,639 ) Unallocated Employee Stock Ownership Plan ("ESOP") shares (5,487 ) (5,765 ) Accumulated other comprehensive loss, net of income taxes (6,238 ) (3,913 ) TOTAL STOCKHOLDERS' EQUITY 172,037 143,060 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,416,551 $ 2,257,739 See accompanying notes to consolidated financial statements. 4 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (unaudited) (Dollars in Thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 44,518 $ 35,274 $ 86,729 $ 66,449 Interest on investment securities 2,967 3,020 5,905 6,092 TOTAL INTEREST INCOME 47,485 38,294 92,634 72,541 Interest Expense Interest on savings deposits (1) 6,513 4,615 13,052 8,404 Interest on time deposits in denominations of $100,000 or more 6,491 4,920 12,884 8,700 Interest on other time deposits 4,177 4,019 8,318 6,966 Interest on FHLB advances and other borrowings 6,934 4,394 12,517 9,374 TOTAL INTEREST EXPENSE 24,115 17,948 46,771 33,444 NET INTEREST INCOME 23,370 20,346 45,863 39,097 Provision for Loan Losses (500 ) (700 ) (1,700 ) (1,900 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 22,870 19,646 44,163 37,197 Other Income Fees and service charges 416 442 899 719 Gain on sale of SBA loans and SBA broker fee income 581 853 1,181 1,397 Gain on sale of other loans 337 386 337 386 Other income 128 116 247 226 TOTAL OTHER INCOME 1,462 1,797 2,664 2,728 Other Expense Salaries and employee benefits 7,856 6,672 15,450 13,173 Occupancy expense of premises 1,423 1,105 2,802 2,230 Furniture and equipment 1,052 1,029 2,131 2,022 Other 3,843 3,340 6,918 6,070 TOTAL OTHER EXPENSES 14,174 12,146 27,301 23,495 INCOME BEFORE INCOME TAXES 10,158 9,297 19,526 16,430 INCOME TAX PROVISION 4,156 3,857 8,015 6,829 NET INCOME $ 6,002 $ 5,440 $ 11,511 $ 9,601 EARNINGS PER SHARE (2) BASIC $ 0.54 $ 0.52 $ 1.03 $ 0.95 DILUTED $ 0.53 $ 0.50 $ 1.01 $ 0.91 CASH DIVIDENDS DECLARED PER SHARE (2) $ 0.08 $ 0.08 $ 0.15 $ 0.15 CASH DIVIDENDS PAID PER SHARE (2) $ 0.08 $ 0.08 $ 0.15 $ 0.15 See accompanying notes to consolidated financial statements. (1) Includes savings, NOW, and money market deposit accounts. (2) Per share amounts have been retroactively adjusted to reflect the 5% stock dividend issued in June 2007. 5 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (Dollars in Thousands) Accumulated Perpetual Common Stock Additional Other Treasury Stock Preferred Number of Paid-in Comprehensive Retained Unallocated Comprehensive Number of Stock Shares Amount Capital Income Earnings ESOP Loss Shares Amount Total Balance at December 31, 2005 $ 9,665 10,518,318 $ 78,832 $ 4,443 $ 36,454 $ (6,304 ) $ (5,245 ) (619,288 ) $ (17,860 ) $ 99,985 Issuance of common stock 1,260,000 30,294 30,294 Exercise of stock options 49,922 183 183 Purchase of treasury stock (90,300 ) (2,380 ) (2,380 ) Treasury stock adjustment for five percent stock dividend in June 2007 (4,300 ) 4,300 - Purchase of restricted stock (43,049 ) (1,209 ) (1,209 ) Reclassification of restricted stock awards (227,905 ) (3,134 ) (3,134 ) Vesting of restricted stock 8,937 Amortization of restricted stock 656 656 Share-based compensation expense 13 13 Release of ESOP shares 72 271 343 Cash dividends declared on preferred stock (430 ) (430 ) Cash dividends declared on common stock (1,604 ) (1,604 ) Comprehensive income Net Income $ 9,601 9,601 9,601 Unrealized security holding losses (net of $2,477 tax benefit) (3,421 ) (3,421 ) (3,421 ) Total comprehensive income $ 6,180 Balance at June 30, 2006 $ 9,665 11,561,923 $ 109,309 $ 841 $ 44,021 $ (6,033 ) $ (8,666 ) (705,288 ) $ (20,240 ) $ 128,897 (continued) 6 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (continued) (Dollars in Thousands) Accumulated Perpetual Common Stock Additional Other Treasury Stock Preferred Number of Paid-in Comprehensive Retained Unallocated Comprehensive Number of Stock Shares Amount Capital Income Earnings ESOP Loss Shares Amount Total Balance at December 31, 2006 $ 9,665 11,661,269 $ 109,458 $ 2,149 $ 52,105 $ (5,765 ) $ (3,913 ) (721,959 ) $ (20,639 ) $ 143,060 Issuance of five percent stock dividend 12,309 (12,309 ) - Restricted shares surrendered to treasury (3,446 ) (83 ) (83 ) Transfer of treasury stock to restricted stock (58,968 ) (1,608 ) 58,968 1,608 - Treasury stock adjustment for five percent stock dividend in June 2007 2,643 (2,643 ) - Issuance of preferred stock 22,029 22,029 Purchase of restricted stock (36,750 ) (858 ) (858 ) Vesting of restricted stock 17,944 - Amortization of restricted stock 546 546 Share-based compensation expense 66 66 Release of ESOP shares (3 ) 278 275 Cash paid for fractional shares in stock dividend distribution (18 ) (18 ) Cash dividends declared on preferred stock (460 ) (460 ) Cash dividends declared on common stock (1,706 ) (1,706 ) Comprehensive income Net Income $ 11,511 11,511 11,511 Unrealized security holding losses (net of $1,683 tax benefit) (2,325 ) (2,325 ) (2,325 ) Total comprehensive income $ 9,186 Balance at June 30, 2007 $ 31,694 11,586,138 $ 121,767 $ 292 $ 49,123 $ (5,487 ) $ (6,238 ) (669,080 ) $ (19,114 ) $ 172,037 See accompanying notes to consolidated financial statements. 7 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (Dollars in Thousands) Six Months Ended June 30, 2007 2006 Cash Flows From Operating Activities Net Income $ 11,511 $ 9,601 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Depreciation and amortization 3,111 3,069 Provision for credit losses 1,300 1,900 FHLB stock dividends (245 ) (412 ) Share-based compensation 66 13 Release of ESOP shares 275 343 Decrease in deferred tax assets 102 168 Increase/(decrease) in taxes payable 3,515 (214 ) Decrease/(increase) in other assets 651 (1,365 ) Gain on sale of property, plant, and equipment - (4 ) Origination and purchase of held-for-sale loans, net of principal payments (8,258 ) - Proceeds from sale of held-for-sale loans 8,402 - Gain on sale of loans (777 ) (925 ) Decrease in unearned loan fees (1,793 ) (1,364 ) Increase in interest receivable (175 ) (978 ) Increase/(decrease) in interest payable 478 (17 ) Increase in accrued expense and other liabilities 166 6,521 Total Adjustment 6,818 6,735 Net Cash Provided By Operating Activities 18,329 16,336 Cash Flows From Investing Activities Proceeds from principal reductions and maturities of mortgage-backed securities available-for-sale 15,188 18,659 Purchase of FHLB & other stock (8,452 ) (7,945 ) Redemption of FHLB stock - 8,110 Origination and purchase of loans, net of principal payments (205,626 ) (251,666 ) Proceeds from sale of loans 66,341 75,772 Proceeds from sale of property, plant, and equipment - 4 Capital expenditures (363 ) (2,222 ) Net Cash Used In Investing Activities (132,912 ) (159,288 ) (continued) 8 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2 (unaudited) (continued) (Dollars in Thousands) 2007 2006 Cash Flows From Financing Activities Net increase in non-interest bearing deposits $ 8,364 $ 22,426 Net increase in interest-bearing deposits 47,715 226,118 Net increase/(decrease) in FHLB advances 84,000 (142,000 ) Decrease in other borrowings (14,000 ) (10,000 ) Purchase of treasury stock (83 ) (2,380 ) Purchase of restricted stock (858 ) (1,209 ) Dividends paid on preferred stock (463 ) (409 ) Dividends paid on common stock (1,706 ) (1,604 ) Proceeds from exercise of stock options - 183 Proceeds from issuance of preferred stock, net 22,029 - Cash paid in lieu of fractional shares of stock dividend (18 ) - Proceeds from issuance of common stock, net - 30,294 Proceeds from issuance of junior subordinated debentures - 18,000 Net Cash Provided By Financing Activities 144,980 139,419 Net Increase/(Decrease) in Cash and Cash Equivalents 30,397 (3,533 ) Cash and Cash Equivalents, Beginning of year 35,129 28,630 Cash and Cash Equivalents, End of period $ 65,526 $ 25,097 Supplemental Information Net change in unrealized loss on investment securities $ 4,008 $ 5,898 Interest paid $ 46,293 $ 33,461 Income tax paid $ 4,500 $ 5,420 Reclassification of restricted stock awards $ - $ 3,134 Other real estate owned $ 11,653 $ - Issuance of 5% stock dividend $ 12,309 $ - See accompanying notes to consolidated financial statements. 9 Table of Contents VINEYARD NATIONAL BANCORP AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note #1 – Nature of Business and Summary of Significant Accounting Policies Nature of Operations Vineyard National Bancorp (referred to in this report as “we”, “our”, “us”, or “the Company”) is a financial holding company which provides a variety of lending and depository services to businesses and individuals through our wholly-owned subsidiary, Vineyard Bank, National Association (the “Bank”). The Bank is a national banking association headquartered in Corona, California which is located in the Inland Empire region of Southern California.The Bank operates sixteen full-service banking centers within Los Angeles, Marin, Orange, Riverside, San Bernardino and San Diego counties of California, as well as five regional financial centers (“RFCs”) which operate exclusively to generate deposits and/or loans in Monterey, Orange, San Diego, Santa Clara and Ventura counties of California. We are dedicated to relationship banking and the success of our customers.We are primarily involved in attracting deposits from individuals and businesses and using those deposits, together with borrowed funds and capital, to originate loans.We focus on serving the needs of commercial businesses, single-family residential developers and builders, individuals, commercial real estate developers and investors, non-profit organizations, and other local private and public organizations.We have experienced substantial organic, or internal, growth in recent years through the expansion of our deposit franchise in order to fund our growth in loan originations.We have also experienced growth as a result of our merger with Rancho Bank in July 2006, through which we acquired $116.7 million in net loans and assumed $198.2 million in deposits. Basis of Presentation Our accounting and reporting policies conform to accounting principles generally accepted in the United States of America and to general practices within the banking industry.In our opinion, our unaudited consolidated financial statements (“Financial Statements”) contain all normal recurring and non-recurring adjustments necessary to present fairly our financial position at June 30, 2007 and December 31, 2006, the results of operations for each of the three and six months ended June 30, 2007 and 2006, changes in stockholders’ equity and comprehensive income and results of cash flows for each of the six months ended June 30, 2007 and 2006. Certain information and footnote disclosures normally presented in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted.These interim Financial Statements should be read in conjunction with the audited financial statements and notes included in our 2006 Annual Report on Form 10-K/A filed with the SEC on June 12, 2007.Our results of operations for the three and six months ended June 30, 2007 and 2006 may not necessarily be indicative of the operating results for the full year. A summary of our significant accounting and reporting policies follows: Principles of Consolidation The Financial Statements include accounts of the Company and the Bank. Inter-company balances and transactions have been eliminated in consolidation. Cash and Cash Equivalents For purposes of reporting cash flows, cash and cash equivalents include cash, due from banks and federal funds sold. Generally, federal funds are sold for one-day periods. Investment Securities In accordance with Statement of Financial Accounting Standards (“SFAS”) No. 115, “Accounting for Certain Investments in Debt and Equity Securities,” (“SFAS No. 115”),which addresses the accounting for investments in equity securities that have readily determinable fair values and for investments in all debt securities, securities are classified in three categories and accounted for as follows: debt securities that we have the positive intent and ability to hold to maturity are classified as held-to-maturity and are measured at amortized cost; debt and equity securities bought and held principally for the purpose of selling in the near term are classified as trading securities and are measured at fair value, with unrealized gains and losses included in earnings; and debt and equity securities deemed as available-for-sale are measured at fair value, with unrealized gains and losses reported in a separate component of stockholders’ equity.Gains or losses on sales of investment securities are determined on the specific identification method.Premiums and discounts on investment securities are amortized or accreted using the interest method over the expected lives of the related securities. 10 Table of Contents Declines in the fair value of individual held-to-maturity and available-for-sale securities below their cost that are other-than-temporary result in write-downs of the individual securities to their fair value. The related write-downs are included in earnings as realized losses.In estimating other-than-temporary impairment losses, management considers i) the length of time and the extent to which the market value has been less than cost; ii) the financial condition and near-term prospects of the issuer; iii) our intent and ability to retain our investment in a security for a period of time sufficient to allow for any anticipated recovery in market value; and iv) general market conditions which reflect prospects for the economy as a whole, including interest rates and sector credit spreads. Other Real Estate Owned Other real estate owned (“OREO”), which represents real estate acquired through foreclosure, is originally recorded at fair value less associated selling costs of the related real estate. Thereafter, OREO is carried at the lower of the carrying value of the asset or the estimated fair value less estimated selling costs of the related real estate. Loan balances in excess of the fair value of the real estate acquired at the date of acquisition are charged against the allowance for loan losses. Expenses of operating or holding the property will be expensed as incurred and included in other non-interest expense. Subsequent declines in the fair value of OREO below the new cost basis will be recorded through the use of a valuation allowance. We had $11.7 million and $0 in OREO on our Consolidated Statements of Financial Condition at June 30, 2007 and December 31, 2006, respectively. Loans Held for Sale Loans held for sale in the secondary market are carried at lower of aggregated cost or estimated market value. Net unrealized losses are recognized through a valuation allowance by charges to income. Gains or losses on the sales are recognized at the time of sale and are determined by the difference between the net proceeds and the carrying value of the loans sold. Net gains and losses on sales of loans are included in non-interest income. Allowance for Credit Losses The allowance for loan losses (“ALL”) and the reserve for unfunded commitments, when combined, are referred to as the allowance for credit losses. The ALL is maintained at a level which, in our judgment, is adequate to absorb credit losses inherent in the loan portfolio. The amount of the ALL is based on management’s evaluation of the collectibility of the loan portfolio, including the nature of the portfolio, credit concentrations, trends in historical loss experience, specific impaired loans and economic conditions.The ALL is increased by a provision for loan losses, which is charged to expense and reduced by charge-offs, net of recoveries. The reserve for unfunded commitments is increased by the provision for unfunded commitments, and is calculated based on the level of the undisbursed loan portfolio and letters of credit.The reserve for unfunded commitments is included in other liabilities on our Consolidated Statements of Financial Condition, and the provision for unfunded commitments is included in other non-interest expense on our Consolidated Statements of Income. Loans are charged off in whole or in part when the obligation is considered uncollectible or when its carrying value has decreased significantly in value. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Estimates that are particularly susceptible to significant changes relate to the determination of the allowance for losses on loans and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans. While we use available information to recognize losses on loans and foreclosed real estate, future additions to the allowances may be necessary based on changes in local economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review our allowances for losses on loans and foreclosed real estate.Such agencies may require us to recognize additions to the allowances based on their judgments about information available to them at the time of their examination.Because of these factors, it is reasonably possible that the allowances for losses on loans and foreclosed real estate may change. 11 Table of Contents Reclassifications We have made certain reclassifications to the prior year financial statements to conform to current year presentation. Note #2 – Recently Issued Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS No. 159”), which provides companies with an option to report selected financial assets and liabilities at fair value.This statement requires companies to display on the face of the balance sheet the fair value of those assets and liabilities which the company has chosen to measure at fair value.This standard also requires companies to provide additional information that will help investors and other users of financial statements to easily understand the effect on earnings of a company’s choice to use fair value.SFAS No. 159 also establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.This statement is effective as of our fiscal year beginning January 1, 2008.We are currently evaluating the potential impact this statement will have on our statements of financial condition and operating results. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurement” (“SFAS No. 157”), a standard that provides enhanced guidance for using fair value to measure assets and liabilities. The standard also responds to investors’ requests for expanded information about the extent to which companies measure assets and liabilities at fair value, the information used to measure fair value, and the effect of fair value measurements on earnings. The standard applies whenever other standards require (or permit) assets or liabilities to be measured at fair value. Under the standard, fair value refers to the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants in the market in which the reporting entity transacts. The standard clarifies that fair value should be based on the assumptions market participants would use when pricing the asset or liability. In support of this principle, the standard establishes a fair value hierarchy that prioritizes the information used to develop those assumptions. The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data, for example, the reporting entity’s own data.Under the standard, fair value measurements would be separately disclosed by level within the fair value hierarchy.We anticipate adopting SFAS No. 157 on January 1, 2008 and we are currently evaluating the impact that the adoption of SFAS No. 157 will have on our financial condition or operating results. Note #3 - Share-Based Compensation Stock Option Awards Under the provisions of SFAS No. 123R, “Shared-Based Payment” (“SFAS No. 123R”), we recognize share-based compensation costs relating to stock option awards over the requisite service period of the award, which is generally the option vesting term.We measure the fair value of the award as of the award’s grant date using the Black Scholes option pricing model. Expected volatility is based on the historical volatility of our common stock. We also use historical data to estimate stock option exercise and forfeiture rates within our valuation model. The expected life of the options granted is derived from the award’s vesting period and the award recipient’s exercise history, if applicable, and represents the period of time that we expect the options to be outstanding.The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury strip rate at the time of the grant. On March 19, 2007, we granted 50,000 stock option awards (52,500 stock options as adjusted for the 5% stock dividend issued in June 2007) to our President and Chief Executive Officer, in accordance with the terms of his employment contract. There were no other stock options granted during the six months ended June 30, 2007. There were no stock options granted during the six months ended June 30, 2006. The assumptions relating to the stock option grant occurring in the six months ended June 30, 2007 were as follows: 12 Table of Contents Six months ended June 30, 2007 Dividend yield 1.42 % Expected life (in years) 3.25 Expected volatility 27.14 % Risk-free rate 4.48 % Weighted average grant date fair value of options granted $ 4.79 Our Consolidated Statements of Income for the three and six months ended June 30, 2007 included approximately $42,000 and $66,000, respectively, of share-based compensation expense relating to new and existing stock options. We recorded approximately $13,000 of share-based compensation expense for the three and six months ended June 30, 2006. We expect to record compensation expense associated with our outstanding unvested stock options according to the following schedule: (Dollars in Thousands) Year ended December 31, Compensation Costs 2007 $ 149 2008 $ 167 2009 $ 153 2010 $ 18 We have outstanding stock options which were granted under the 1997 Incentive Stock Option Plan (the “1997 Plan”) and the 2006 Incentive Stock Plan (the “2006 Plan”).The 1997 Plan will expire in November 2007, after which shares may no longer be granted from this plan.However, remaining unexercised shares previously granted from the 1997 Plan will not expire until the ten year anniversary of their grant date.The 2006 Plan, which provides for the grant of stock options, restricted stock and stock appreciation rights, authorized 1.0 million shares, (which has been adjusted to 1.1 million shares to reflect the 5% stock dividend issued in June 2007) to be granted as share-based awards. As of June 30, 2007, 105,000 shares have been awarded from the 2006 Plan. A summary of stock option activity under the 1997 Plan and the 2006 Plan during the six months ended June 30, 2007 is presented below. All stock options and weighted average exercise prices have been retroactively adjusted to reflect the 5% stock dividend issued in June 2007. (Dollars in Thousands, except per share data) Weighted- Weighted- Average Average Remaining Aggregate Exercise Contractual Intrinsic Options Price Term Value Outstanding at December 31, 2006 388,575 $ 6.19 5.03 years Granted 52,500 21.44 3.72 years Exercised - Forfeited or expired - Outstanding at June 30, 2007 441,075 $ 8.01 4.43 years $ 6,598 Exercisable at June 30, 2007 336,075 $ 3.87 4.72 years $ 6,419 A summary of stock option activity under the 1997 Plan and the 2006 Plan during the six months ended June 30, 2006 is presented below: 13 Table of Contents (Dollars in Thousands, except per share data) Weighted- Weighted- Average Average Remaining Aggregate Exercise Contractual Intrinsic Options Price Term Value Outstanding at December 31, 2005 448,502 $ 3.65 6.15 years Granted - Exercised (49,922 ) 3.66 5.68 years Forfeited or expired - Outstanding at June 30, 2006 398,580 $ 3.65 5.65 years $ 8,756 Exercisable at June 30, 2006 398,580 $ 3.65 5.65 years $ 8,756 As of June 30, 2007, there were 105,000 unvested stock options outstanding.A summary of the status of our non-vested stock options as of December 31, 2006 and changes during the six months ended June 30, 2007 is presented below: Weighted- Average Non-vested Grant-Date Options Fair Value Nonvested at December 31, 2006 52,500 $ 4.76 Granted 52,500 4.79 Vested - - Forfeited or expired - - Nonvested at June 30, 2007 105,000 $ 4.78 A summary of the status of our non-vested stock options as of December 31, 2005 and changes during the six months ended June 30, 2006 is presented below: Weighted- Average Non-vested Grant-Date Options Fair Value Nonvested at December 31, 2005 8,397 $ 1.54 Granted - - Vested (8,397 ) 1.54 Forfeited or expired - - Nonvested at June 30, 2006 - $ - Restricted Share Awards We grant restricted share awards periodically to employees and directors.Restricted shares generally cliff vest after four years of service. Recipients of restricted shares have the right to vote all shares subject to such grant and receive all dividends with respect to such shares whether or not the shares have vested.Recipients do not pay any cash consideration for the shares.We continued to record compensation expense relating to restricted share awards, which amounted to $0.4 million and $0.5 million for the three and six months ended June 30, 2007, respectively, and $0.3 million and $0.7 million for the same periods in 2006, respectively.As of June 30, 2007, we have $5.2 million non-vested restricted share awards, with a weighted average life to vest of 2.7 years, which are classified as “additional paid-in capital” in stockholders’ equity. A summary of the status of our restricted stock outstanding and the changes during the six months ended June 30, 2007 is presented in the table below. Restricted shares and weighted average fair value have been retroactively adjusted to reflect the 5% stock dividend issued in June 2007. 14 Table of Contents Weighted- Average Restricted Shares Fair Value Outstanding at December 31, 2006 224,344 $ 23.82 Granted 123,293 23.03 Forfeited (30,106 ) 20.63 Vested (17,944 ) 22.21 Outstanding at June 30, 2007 299,587 $ 23.91 Note #4 – Dividends On May 14, 2007 our Board of Directors declared a quarterly cash dividend of $0.08 per common share which was paid on June 15, 2007 to shareholders of record as of June 1, 2007. We also paid a cash dividend of $0.08 per common share in March 2007, December 2006, September 2006, June 2006 and March 2006. On May 23, 2007, our Board of Directors declared a $0.2 million cash dividend on the Series C Preferred Stock. The dividend was paid on July 2, 2007 to shareholders of record on June 15, 2007. We also paid a $0.2 million cash dividend on our Series C Preferred Stock in April 2007, January 2007, October 2006, July 2006 and April 2006. On May 23, 2007, our Board of Directors declared a 5% stock dividend issued on June 22, 2007 to stockholders of record as of June 8, 2007. All share and per share data contained herein have been retroactively adjusted to reflect the 5% stock dividend. Note #5 – Commitments and Contingencies Financial Instruments with Off-Balance Sheet Risk In the normal course of business, we are a party to financial instruments with off-balance sheet risk.These financial instruments include commitments to extend credit and letters of credit.To varying degrees, these instruments involve elements of credit and interest rate risk in excess of the amount recognized in our Financial Statements.Our exposure to credit loss in the event of non-performance by the other party to the financial instruments for undisbursed loan funds and letters of credit is represented by the contractual amount of those instruments. The following table presents a summary of our commitments and contingent liabilities as of June 30, 2007 and December 31, 2006: (Dollars in thousands) As of June 30, 2007 December 31, 2006 Commitments to extend credit $ 652,634 $ 684,794 Commitments to extend credit to directors and officers $ 642 $ 1,411 Standby letters of credit $ 8,481 $ 10,547 Commercial letters of credit $ - $ - Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since we expect many of the commitments to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements.We evaluate each customer's creditworthiness on a case-by-case basis.The amount of collateral we obtain, if deemed necessary upon extension of credit, is based on our credit evaluation.Collateral held varies but may include accounts receivable, inventory, property, plant and equipment, income-producing commercial properties, residential properties and properties under construction. Standby letters of credit are conditional commitments which we issue to guarantee the performance of a customer to a third party.Commercial letters of credit are conditional commitments which we issue to facilitate trade or commerce.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loans to customers. Legal Proceedings 15 Table of Contents In the normal course of business, we are subject to legal actions and complaints.At June 30, 2007, we were not aware of any material pending legal action or complaint asserted against us. Note #6 – Employee Stock Ownership Plan During April 2004, our Board of Directors approved the formation of a Company-sponsored ESOP under the Vineyard National Bancorp Employee Stock Ownership Plan Trust (the “ESOP Trust”) for the benefit of our eligible full-time employees.This leveraged ESOP is funded by a loan which is secured by the ESOP shares.The number of shares released is based on the principal pay down of the loan balance.The amount of shares allocated to each participant under the ESOP is based on the employee’s annual compensation.ESOP shares vest twenty percent annually and become fully vested to employees upon the completion of five years of service with the Company.ESOP participants are entitled to receive distributions of their vested balance from the ESOP account generally upon termination of service, which includes retirement and death. To fund the purchase in the open market of shares of our common stock, the ESOP Trust secured a loan in the amount of $7.0 million with a third party bank which we guaranteed.The ESOP loan bore a floating interest rate of 0.5% over the national prime rate and was scheduled to mature ten years after the date of initial advance.During the fourth quarter of 2004, the ESOP Trust refinanced the ESOP loan with a new note with the same terms through the Company and paid off the note with the third party bank, therefore eliminating the loan payable balance on our financial statements.The outstanding balance of the ESOP loan is collateralized by the assets of the ESOP and is guaranteed by us.Dividends paid on the unallocated shares owned by the ESOP may be used to pay debt service or to pay trustee fees at our election.Shares held by the ESOP are held by an independent trustee for allocation among participants as the loan is repaid. The ESOP used the full amount of the loan to purchase 149,000 shares of our common stock in the open market.As a result of a subsequent stock split and stock dividend, the ESOP held 312,900 shares of our common stock. The cost of shares held by the ESOP and not yet released or allocated to employees is reported as a reduction of stockholders’ equity.Upon release of the shares, released shares of the ESOP are charged to compensation expense based on the fair value of the shares transferred, with a corresponding credit to our equity.We recognized $0.1 million and $0.3 million of compensation expense for the release of ESOP shares for the three and six months ended June 30, 2007, respectively and $0.2 million and $0.3 million of compensation expense for the same periods in 2006, respectively. For purposes of earnings per share (“EPS”) computations and in accordance with Statement of Position 93-6,“Employers’ Accounting for Employee Stock Ownership Plans” (“SOP 93-6”), we treat ESOP shares as outstanding if they have been allocated to participants, released, or committed to be released.As of January 1, 2007, the ESOP had allocated 55,072 shares to participants. During the six months ended June 30, 2007, 2,159 of the allocated shares were forfeited due to participants’ termination of employment.Forfeited shares are considered to be released but unallocated shares.The forfeitures resulted in a balance of 52,913 allocated shares.In January and April 2007, the ESOP released 6,097 and 6,355 shares, respectively, in conjunction with a paydown of the ESOP loan.All shares released during 2007 will be allocated to participants in December 2007. As of June 30, 2007, 52,913 of the ESOP shares were allocated to participants, and an additional 14,611 shares were released but unallocated to participants. The 259,987 unallocated shares represented 2.4% of the total number of common shares outstanding at June 30, 2007.The fair value of unallocated ESOP shares as of June 30, 2007 was $6.0 million. All share amounts contained herein have been retroactively adjusted to reflect the 5% stock dividend issued in June 2007. Note #7 - Earnings per Share Basic EPS excludes dilution and is computed by dividing income available to common shareholders by the weighted-average number of common shares outstanding for the period.Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. The following is a reconciliation of net income and shares outstanding to the income and number of shares used to compute EPS. The weighted average number of shares has been retroactively adjusted to reflect the 5% stock dividend issued in June 2007. 16 Table of Contents (Dollars in Thousands) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Income Shares Income Shares Income Shares Income Shares Net income as reported $ 6,002 $ 5,440 $ 11,511 $ 9,601 Less: Preferred stock dividends declared (231 ) (222 ) (460 ) (430 ) Shares outstanding at end of period 10,917,058 10,856,635 10,917,058 10,856,635 Unreleased and unallocated ESOP shares (245,376 ) (269,817 ) (245,376 ) (269,817 ) Impact of weighting shares issued during the period (1,251 ) (455,097 ) 6,518 (927,329 ) Used in basic EPS $ 5,771 10,670,431 $ 5,218 10,131,721 $ 11,051 10,678,200 $ 9,171 9,659,489 Dilutive effect of outstanding stock options and warrants 267,891 353,069 263,734 376,058 Used in diluted EPS $ 5,771 10,938,322 $ 5,218 10,484,790 $ 11,051 10,941,934 $ 9,171 10,035,547 Note #8 - Noncumulative Preferred Stock On June 26, 2007, we sold 2.3 million shares of 7.50% Series D Noncumulative Preferred Stock (“Series D Preferred Stock”) through a public stock offering. The Series D Preferred Stock was offered through a prospectus supplement pursuant to our effective shelf registration statement. The Series D Preferred Stock was issued at $10.00 per share for aggregate net proceeds of approximately $22.0 million. We will use the proceeds from this offering for working capital and for general corporate purposes. RBC Capital Markets Corporation acted as sole underwriter for the offering. The Series D Preferred Stock ranks equally to our Floating Rate Series C Noncumulative Redeemable Perpetual Preferred Stock and senior to our common stock and is not convertible into or exchangeable for any other of our properties or securities. Each share of Series D Preferred Stock bears a fixed annual dividend rate of 7.50%, payable quarterly. Cash dividends are payable on the 15th day of each March, June, September, and December of each year commencing on September 15, 2007 on a noncumulative basis when, as and if declared by our Board of Directors. The Series D Preferred Stock does not have a maturity date. However, the Series D Preferred Stock may be redeemed at any time by us in whole or part on or after June 25, 2012 for cash at its $10.00 per share liquidation preference, plus any declared and unpaid dividends to the redemption date without accumulation of any undeclared dividends.We anticipate the Series D Preferred Stock will be listed on the American Stock Exchange andtraded under the symbol “VXC.prD”during the third quarter of2007. Note #9 – Subsequent Events Effective August 1, 2007, management decided not to renew the RFC lease in Carlsbad. On August 2, 2007, our Board of Directors announced a $20.0 million increase to its stock repurchase program. The original stock repurchase program established in July 2002 for $2.0 million had been previously increased by an additional $35.0 million over the past four years. The repurchase of any or all such shares authorized for repurchase will be dependent on management’s assessment of market conditions, the company’s capital ratios and the company’s liquidity position. The shares repurchased by us under the stock repurchase program are to be held as treasury shares or restricted shares. On August 6, 2007, our Board of Directors declared a quarterly cash dividend of $0.08 per common share, payable on September 7, 2007, to shareholders of record as of August 24, 2007. ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s discussion and analysis of financial condition and results of operations is intended to provide a better understanding of the significant changes in trends relating to our business, financial condition, results of operations, liquidity and interest rate sensitivity.The following discussion and analysis should be read in conjunction with our quarterly unaudited Financial Statements, and notes thereto, contained in this report, which have been prepared in accordance with accounting principles generally accepted in the United States of America, and with our annual report on Form 10-K/A for the year ending December 31, 2006. 17 Table of Contents General Business and Organization Vineyard National Bancorp We are a California corporation and a financial holding company that commenced business in December 1988.Our common stock is listed on the NASDAQ Global Select Market and is publicly traded under the symbol “VNBC”. Our principal business is to serve as a holding company for the Bank, a national banking association headquartered in Corona, California, which is located in the Inland Empire region of Southern California.We may, in the future, consider acquiring other businesses or engaging in other activities as permitted under the Federal Reserve Board (“FRB”) regulations.We are also the sole common stockholder of ten statutory trusts (collectively, “the Trusts”), which were created to raise capital through the issuance of trust preferred securities.At June 30, 2007, we had consolidated total assets of $2.4 billion, total deposits of $1.9 billion and consolidated stockholders’ equity of $172.0 million. Vineyard Bank The Bank, our wholly-owned subsidiary, is a national banking association primarily involved in attracting deposits from individuals and businesses and using those deposits, together with borrowed funds, to originate various types of loans and invest in investment securities.The Bank operates sixteen full-service banking centers located in each of the communities of Chino, Corona, Covina, Crestline, Diamond Bar, Irvine, Irwindale, La Verne, Lake Arrowhead, Manhattan Beach, Rancho Cucamonga, San Diego, San Dimas, San Rafael, Upland and Walnut, all of which are located within Los Angeles, Marin, Orange, Riverside, San Bernardino and San Diego counties in California.The Bank also has five RFCs in Monterey, Orange, San Diego, Santa Clara and Ventura counties of California.The Bank’s deposit accounts are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to the maximum amount permitted by law. Executive Overview and Highlights At June 30, 2007, we had $2.0 billion in gross loans, of which 29.7% are commercial real estate loans, 24.5% are luxury home construction loans, 11.8% are residential real estate loans, 9.0% are single-family residential (“SFR”) tract construction loans, 8.0% are commercial construction loans, 6.6% are commercial loans, 5.6% are land loans and 4.8% are consumer loans.The majority of our loans are originated in our primary market areas throughout Southern and Northern California. We attract deposits from the communities where we have established banking centers and RFCs by offering competitive interest rate products and providing value-added banking services.We endeavor to obtain non-interest bearing deposits in order to fund our lending activities.Our deposit portfolio at June 30, 2007 was comprised of 49.2% in time certificate of deposits, 34.6% in savings deposits (which include money market, NOW, and savings deposits) and 16.2% in demand deposits. Included in savings deposits at June 30, 2007 were money market brokered deposits in the amount of $45.7 million and Super NOW brokered deposits of $0.2 million which comprised 7.1% of savings deposits. The following information provides our operating highlights for the second quarter of 2007. Dividends On May 14, 2007 our Board of Directors declared a quarterly cash dividend of $0.08 per common share which was paid on June 15, 2007 to shareholders of record as of June 1, 2007. Over the trailing twelve months, the cash dividends paid to common shareholders totaled approximately 15.7% of earnings. Per share amounts have been retroactively adjusted for the 5% stock dividend issued in June 2007. On May 23, 2007, our Board of Directors declared a $0.2 million cash dividend on the Series C Preferred Stock which was paid on July 2, 2007 to shareholders of record as of June 15, 2007. On May 23, 2007, our Board of Directors declared a 5% stock dividend issued June 22, 2007 to shareholders of record on June 8, 2007. We continue to focus on the management of capital, balance sheet effectiveness, operational efficiency and consistent EPS growth to provide long-term shareholder value. Other Real Estate Owned On May 29, 2007, we foreclosed on our largest non-performing loan in the amount of $11.7 million which is comprised of 100 residential lots in a planned development project within the Temecula Valley region of southern California. We are actively pursuing the disposition of this foreclosed asset. This asset has been categorized as OREO which was recorded at fair value upon acquisition on our Consolidated Statements of Financial Condition. 18 Table of Contents Preferred Stock Offering On June 26, 2007, we completed the public offering of 2.3 million shares of Series D Preferred Stock through our shelf registration statement.Our shelf registration statement, which we filed with the SEC in August 2005, allows us to offer and sell $125.0 million in debt and/or equity securities, the terms of which will be established at the time of offering by means of a written prospectus or prospectus supplement. As of June 30, 2007, there was $70.2 million in debt and/or equity securities available to be offered through the shelf registration statement. We received net proceeds of approximately $22.0 million from this offering, which will be used for working capital and general corporate purposes. See Note #8 of the Notes to the Consolidated Financial Statements for additional information. Our Strategic Plan As we move forward in the development of our business plans and initiatives, we continue to focus on the foundational principles for a customer relationship management business approach which includes our core values of creativity, integrity and flexibility. Organic Growth Initiatives We have been successful to date in expanding our loan portfolio through the specialty offerings discussed below.Through the implementation of our asset-generating business initiatives, we have grown from $110.8 million in assets at December 31, 2000 to $2.4 billion in assets at June 30, 2007, while maintaining sound business practices. Historically, deposit generation to support the loan growth was largely the domain of our branching system.However, we have recently employed various strategies to supplement our deposit gathering and funding operations as discussed below. As we continue to grow our business, we will strive to maintain our customer relationship management approach while also implementing the delivery of products and services to the following customers: · Commercial customers with annual revenues typically ranging from $10 million to $75 million; · Entrepreneurs and individuals with a focus on their unique objectives, operations and activities; and · Non-profit organizations, such as religious institutions, schools, and government and quasi-government agencies. In order to provide exceptional service to these customers, we offer real estate and non-real estate based lending and cash management services, including remote item capture (electronic deposit), positive payment services, lockbox transactions and other electronic banking services to meet customer needs. We are currently focused on providing relationship banking services to the following California markets: · the Inland Empire region, which primarily includes San Bernardino and Riverside counties; · the coastal communities of Los Angeles county; · the San Gabriel Valley region of Los Angeles county; · the southern coastal communities of Orange and San Diego counties; · the northern communities of Marin, Monterey, and Santa Clara counties; and · the central coastal communities of Ventura county. We will continue to develop new products and services to act as additional tools and resources to attract and retain customers, while simultaneously seeking low to moderate cost deposits and diversifying our loan portfolio.As we strive to achieve increased depth and diversification in our business, markets and talent, we will continue to expand and develop our franchise.This may include the establishment of new full-service banking centers and RFCs.We will also continue to recruit talented individuals and teams that can bring skill sets and delivery systems to our business that are either consistent with our current products, services, and markets or that provide unique, synergistic and accretive business opportunities to our existing business. Inorganic Growth Initiatives 19 Table of Contents While we strive to grow primarily through organic means, to the extent they are accretive to us and provide a means to efficiently implement our strategic growth initiatives, we may also acquire assets or merge businesses that are synergistic to our current business and our strategic goals. Capital Strategy Our strategic plan includes various methods of generating capital. We may offer and sell securities in order to raise additional capital. We filed a shelf registration statement with the SEC which became effective September 27, 2005. It provided us with the flexibility to publicly offer up to $125.0 million in debt and/or equity securities. As of June 30, 2007, there was $70.2 million in debt and/or equity securities available to be offered under the shelf registration statement. On June 26, 2007, we sold 2.3 million shares of Series D Preferred Stock through our shelf registration statement. We received proceeds of approximately $22.0 million, net of fees and expenses from this transaction. We may also raise capital through private transactions or through the issuance of trust preferred securities. Given the current market conditions relative to our stock valuation and the requisite coupon rate for the Series D Preferred Stock, we believe the offering of preferred stock was the most efficient way to raise capital. Specialty Lending Product Offerings We emphasize the organic growth of our loan portfolio by augmenting our traditional commercial and residential loans with several specialty lending products.These specialty product divisions, as described below, are each staffed with experienced lending professionals who focus on maintaining long-term relationships with customers and developing relationships with new customers within their respective product division’s business sector.Each of these specialty lending groups brings diversity to our traditional product lines, which in turn provides our existing customers with an array of specialty products and allows us to serve new customers throughout our primary market areas. · Luxury Home Construction Lending: We originate high-end single-family luxury home construction loans primarily within Los Angeles’ “south bay” coastal communities (including Manhattan Beach, Hermosa Beach, El Segundo, Redondo Beach, and the Palos Verdes Peninsula area), Los Angeles’ “west side” (including Beverly Hills, Brentwood, Bel Air and Malibu) and Orange County regions where we believe we have a competitive advantage based on established builder and customer relationships and expertise in the construction market. Although the general California real estate market has shown signs of slowing, we continue to believe there is relative strength in the demand for this loan product within the luxury housing market (consisting of homes priced at $2.0 million and above) along the California coast and in other established affluent regions of California.We believe the high employment level, strong incomes, wealth accumulation, stable interest rates and good schools in these luxury regions allow continued confidence in the stability of these markets.These types of construction loans typically range from $1.0 million to $5.0 million.In addition to establishing the Palo Alto RFC in February 2007, we plan to expand this group in new geographic areas similar in demographics to our existing market area. During the three and six months ended June 30, 2007, gross commitments generated for this loan product amounted to $94.0 million and $222.8 million, respectively. Our single-family luxury home construction loans outstanding amounted to $497.5 million and $514.4 million at June 30, 2007 and December 31, 2006, respectively, net of participations sold of $94.0 million and $86.7 million, respectively. As of June 30, 2007, we had $261.3 million in undisbursed single-family luxury home construction loan commitments. · Tract Construction Lending:We originate SFR tract construction loans, primarily secured by newly-constructed, entry to mid-level detached and attached homes. While these loans are predominantly originated within the Inland Empire of Southern California, we have financed projects throughout California. Although there has been a steady pace in the housing market over the past few years, the Inland Empire’s housing market has slowed substantially. Although we believe the Inland Empire economy will expand modestly despite the diminishing number of residential construction jobs, we continue to review projects in this region at a measured pace and may employ loan advance limitations on housing stints based on absorption rates. These types of construction loans typically range from $5.0million to $20.0million on projects ranging in size from 6 to 165 lots.During the three and six months ended June 30, 2007, gross commitments generated for this loan product amounted to $29.3 million and $56.5 million, respectively. Our SFR tract construction loans outstanding amounted to $183.4 million and $152.1 million at June 30, 2007 and December 31, 2006, respectively, net of participations sold of $0.0 and $3.2 million, respectively.As of June 30, 2007, we had $108.9 million in undisbursed SFR tract construction loan commitments. · Small Business Administration (“SBA”) Lending:We offer SBA 7(a) and 504 loans to small businesses throughout our market area.SBA loans are a complement to our focus on strengthening and supporting local communities. SBA loans are generally made pursuant to a federal government program designed to assist small businesses in obtaining financing.The federal government guarantees 75% to 85% of the SBA loan balances as an incentive for financial institutions to make loans to small businesses. We generally sell the guaranteed portion of the SBA loan which is approximately 75% to 85% of the originated balance at a premium sale price between 105% and 110%.We had $17.8million and $12.4 million of outstanding SBA loans in our portfolio at June 30, 2007 and December 31, 2006, respectively, net of participations sold of $50.3 million and $50.4 million, respectively. In addition, we had $0.3 million of SBA loans held for sale at June 30, 2007. We did not have any SBA loans held for sale at December 31, 2006. 20 Table of Contents · Non-Profit Services Group:We provide loan and deposit services to non-profit organizations, including churches and private schools throughout our market area.These activities are also a complement to our focus on strengthening and supporting local communities.Loans to non-profit organizations amounted to $49.9 million and $45.6million at June 30, 2007 and December 31, 2006, respectively. · Income Property Lending:We have an income property lending division to service the lending needs in growing markets for commercial real estate and multi-family/apartments in California and neighboring states. Commercial Real Estate The commercial real estate loan portfolio includes loans on office buildings, retail outlets and industrial properties, the majority of which are located in the Inland Empire region, and Los Angeles and Orange counties.The commercial real estate sector in Southern California has gained momentum over the past few years, fueled by continued growth in population and employment, continued business expansion, rising rental rates and limited supply of new office space. Commercial real estate loans generated from this division typically range from $2.0 million to $10.0 million.We had a balance of $427.9 million and $355.1 million of income property commercial real estate loans generated from this division at June 30, 2007 and December 31, 2006, respectively. Residential Real Estate Our residential income property loan portfolio consists primarily of multi-family/apartment loans.These loans are originated primarily in Los Angeles and Orange counties of California, with some lending in the Inland Empire region.This market is currently benefiting from the weaker residential real estate market as potential home buyers are choosing to remain in rental housing.Further, economic data seems to indicate that certain commercial real estate markets are expected to experience a continued tightening of vacancy rates and rising rents, suggesting that large investors may continue to view residential real estate related to multi-family/apartment buildings as a viable investment. Apartment loans typically range from $0.5 million to $5.0 million.We had a balance of $175.0 million and $206.9 million of residential income property loans generated from this division at June 30, 2007 and December 31, 2006, respectively. Because multi-family/apartment loans generally command a lower yield relative to our other lending products, we have moderated the growth of this type of loan to optimize our overall portfolio yield. Our residential mortgage loan portfolio does not contain any subprime mortgage loans and we are not originating subprime mortgage loans for resale. Residential mortgage loans held in the our portfolio were underwritten in accordance with regulatory requirements and internal underwriting policies and require, among other things, adequate collateral and a demonstrated ability to repay the loan through evidence of income and assets and/or pre-funded interest reserves. While there is an inherent risk in all types of lending and subsequent events may impact our portfolio, we believe that we have mitigated certain risks associated with our residential lending activities through diversification of product and collateral type, different durations, and greater probability of repayment through the underwriting processes we employ. Specialty Deposit Product Offerings As a complement to our lending product offerings, we also seek to improve our customers’ banking experiences by offering a vast array of technologically advanced deposit services.These products and services include the following: · Branching System: The majority of our full-service banking centers have recently been redesigned to offer a high-tech, high-service environment.We have replaced the traditional teller lines with client service desks that incorporate both new account and traditional teller operations with state-of-the-art circulating cash machines present at each desk.To further the reach of each of our banking centers, we may open RFCs which operate exclusively to generate deposits and/or loans.We also offer courier services, internet-based banking, and ATMs and kiosks to make banking more convenient to our customers. 21 Table of Contents · Cash Management: To offer expedient banking with new and emerging technologies, we offer various cash management services to our customers.These services facilitate business customers’ cash flow and aid in maximizing their investment potential by aligning products and services to a customer’s needs and include the following: o Remote Item Capture:This technology, also known as “electronic deposit”, allows clients to scan items for deposit and electronically send images of the items securely to our processor.This service also provides customers with the convenience to perform banking activities from within their place of business and extend past our traditional branch hours. o Online Banking: Our online banking includes services such as automated wire processing, electronic tax payments, electronic transfers, loan payments, bill payments, and account reconciliation. o Lockbox Processing: Our lockbox services aid customers in expediting the processing of their deposits and increasing their float value for investment purposes.This product also provides same-day reporting of deposits. o Positive Pay:This service provides business customers with increased efficiency and security by allowing them to review checks presented against their accounts prior to disbursing funds while helping clients to identify potentially fraudulent activity in their account. Each of the foregoing specialty lending groups and depository services brings diversity to our traditional product lines, offering our customers greater flexibility while providing additional opportunities for us to serve new customers within our market areas.In addition to obtaining new customers through RFCs, and providing them with new products, services and the latest technology, we also seek to expand our products and services into additional geographic markets by opening new full-service banking centers.We may also use acquisitions of whole institutions or individual banking centers to augment our organic growth.We will target these new markets based on, among other things, market research indicating stable economic growth, a diverse customer base, deposit and lending opportunities, and alignment with our strategic plan. Critical Accounting Policies In preparing these financial statements, we are required to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities.On an on-going basis, we evaluate our estimates including those related to ALL and the fair value of carried securities.We base our estimates on historical experience and on various other assumptions that we consider reasonable under the circumstances.These assumptions form the basis for our judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates. Various elements of our accounting policies, by their nature, are inherently subject to estimates, valuation assumptions, and other subjective assessments. In particular, we have identified several accounting policies that, due to judgments, estimates, and assumptions inherent in those policies, are critical to our understanding of our Financial Statements. Our significant accounting policies are described in Part II, Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our 2006 Annual Report on Form 10-K/A filed with the SEC on June 12, 2007.We believe the following policies are critical according to the SEC’s definition. Allowance for Credit Losses The allowance for credit losses is maintained at a level which, in our judgment, is adequate to absorb credit losses inherent in the loan portfolio and in undisbursed loan commitments.The allowance for credit losses is comprised of the ALL and the allowance for unfunded commitments. These allowances account for probable credit losses in both the on-balance and off-balance sheet loan portfolios. The amount of the ALL is based on our evaluation of the collectibility of the loan portfolio, including the nature of the portfolio, credit concentrations, trends in historical loss experience, specific impaired loans and economic conditions.The ALL is increased by a provision for loan losses, which is charged to expense and reduced by charge-offs, net of recoveries. We have implemented a risk rating system for our loan portfolio, which is the main tool we use in determining the appropriate level of the ALL.We give each loan a risk level upon origination, and periodically assess it to determine if any changes to the risk rating are needed.We assign each risk rating an inherent credit loss factor that determines the amount of the ALL provided for that group of loans with similar risk rating.Credit loss factors may vary by geographic region or product type, based on our belief that there may ultimately be different credit loss rates experienced in each region or product. 22 Table of Contents The loan committee, comprised of members of the Bank’s management and board of directors, regularly examines the loan portfolio for performance and credit quality, adherence to underwriting standards, and status of impaired loans.The loan committee is also responsible for reviewing and assessing the adequacy of the ALL, which includes reviewing any problem loans and the reserve computations and methodology. We consider a loan to be impaired when, based on current information and events, we do not expect to be able to collect all amounts due according to the loan contract, including scheduled interest payments.When we identify a loan as impaired, we measure impairment using discounted cash flows, except when the sole remaining source of the repayment for the loan is the liquidation of the collateral.In this case, we value the loan using the current fair value of the collateral, net of selling costs.If we determine that the value of the impaired loan is less than the recorded investment in the loan, we recognize the impairment reserve as a specific component to be provided for in the ALL.The Bank also maintains an unallocated allowance to provide for other credit losses inherent in the loan portfolio which may not have been contemplated in the credit loss factors.This unallocated amount comprises up to 5% of the allowance.The unallocated amount is reviewed periodically based on trends in credit losses, the results of credit reviews, and overall economic trends. The allowance for unfunded commitments is increased by the provision for unfunded commitments, and is calculated based on the level of the undisbursed loan portfolio and letters of credit.The allowance for unfunded commitments is included in other liabilities on our Consolidated Statements of Financial Condition, and the provision for unfunded commitments is included in other non-interest expense on our Consolidated Statements of Income. We have established the allowance for unfunded commitments to absorb inherent losses associated with our commitment to lend funds.We monitor the adequacy of this allowance regularly based on the current loan portfolio’s quality, trends in risk-rating, current economic conditions, loan concentrations, and historical information. Goodwill and Intangible Assets On July 31, 2006, we completed a merger with Rancho Bank, pursuant to which Rancho Bank merged into the Bank, with the Bank as the surviving entity (the “Merger”). We recorded $43.3 million in goodwill and core deposit intangible assets as a result of the Merger. We amortize core deposit intangibles over their estimated useful lives.Goodwill, which is considered to be a long-lived asset with an indefinite life, may not be amortized, in accordance with generally accepted accounting standards.We evaluate goodwill at least annually for any impairment. In order to evaluate the value of goodwill, we examine the goodwill associated with our one reporting unit, banking.The process of evaluating goodwill for impairment requires us to make several assumptions and estimates including market trends and multiples of companies engaged in similar lines of business and forecasts of future earnings.If any of our assumptions in our valuation of goodwill change over time, the estimated value assigned to our goodwill could change significantly.If our impairment analysis indicates that the fair value of the banking operations acquired is less than its carrying amount, we will write down the carrying value of goodwill through a charge to our Consolidated Statements of Income. Core deposit intangibles (“CDI”) are recognized apart from goodwill at the time of acquisition based on market valuations prepared by independent third parties.In preparing these valuations, the third parties consider variables including deposit servicing costs, attrition rates, and market discount rates.CDI are amortized to expense using the sum-of-the-years digits method over their useful lives, which we have estimated to be 8 years, and are reviewed for impairment no less than annually.If the recoverable amount of CDI is determined to be less than its carrying value, we would then measure the amount of impairment based on an estimate of its fair value at that time.If the fair value is below the carrying value, the intangible asset would be reduced to such fair value and additional amortization would be recognized. Income Taxes We account for income taxes by deferring income taxes based on estimated future tax effects of temporary differences between the tax and book basis of assets and liabilities considering the provisions of enacted tax laws.These differences result in deferred tax assets and liabilities, which are included in our Consolidated Statements of Financial Condition.Our judgment is required in determining the amount and timing of recognition of the resulting deferred tax assets and liabilities, including projections of future taxable income. We consider the relative merits and risks of appropriate tax treatment in accordance with statutory, judicial and regulatory guidance.However, fluctuations in our estimates in determining our tax provision may materially impact our results in a given reporting period. 23 Table of Contents Results of Operations Overview Net income for the three and six months ended June 30, 2007 was $6.0 million and $11.5 million, respectively, as compared to $5.4 million and $9.6 million for the same periods in 2006, respectively, representing increases of 10.3% and 19.9%, respectively.Our earnings during the three and six months ended June 30, 2007 produced diluted earnings per share of $0.53 and $1.01, respectively, as compared to $0.50 and $0.91 for the same periods in 2006, respectively, representing increases of 6.0% and 11.0%, respectively.Prior period earnings per share amounts have been retroactively adjusted for the 5% stock dividend issued in June 2007. Our earnings are derived predominately from net interest income, which is the difference between the interest earned on loans and securities and the interest paid on deposits and borrowings.The net interest margin is calculated by dividing net interest income by the average interest-earning assets for the period.Net interest income and net interest margin are affected by several factors including (1) the level of, and the relationship between, the dollar amount of interest-earning assets and interest-bearing liabilities; (2) the relationship between repricing or maturity of our variable rate and fixed rate loans and securities, and our deposits and borrowings; and (3) the magnitude of our non-interest earning assets, including non-accrual loans and OREO. The prime rate, which generally follows the federal funds rate and is the main driver for interest rate increases, was 7.25% at December 31, 2005.The FRB raised the targeted federal funds rate by 25 basis points in the first four meetings of 2006, and did not change the rate for the remainder of the year.This activity in the federal funds rate prompted the prime rate to increase 100 basis points in the first half of 2006 and remain stable at 8.25% throughout 2007. For the three and six months ended June 30, 2007, operating results demonstrated growth over the same period in 2006 as the volume of loans increased primarily due to organic growth and the Rancho Bank Merger in July 2006. At June 30, 2007, total deposits were $1.9 billion representing an increase of $56.1 million from December 31, 2006. Total deposits at June 30, 2007 included $45.9 million in brokered deposit accounts. Our efficiency ratio, which is a measure of non-interest expense divided by net interest income before provision for loan losses plus non-interest income (collectively, “total net revenue”), changed from 54.9% to 57.1% for the three months ended June 30, 2006 and 2007, respectively, and changed slightly from 56.2% to 56.3% for the six months ended June 30, 2006 and 2007, respectively.The increase in our efficiency ratio resulted from higher operating expenses and lower non-interest income during the three and six months ended June 30, 2007 as compared to the same periods in 2006. For the three months ended June 30, 2007, total net revenue increased by 12.1% and operating expenses increased by 16.7% as compared to the same period in 2006 which resulted in a higher efficiency ratio. For the six months ended June 30, 2007, total net revenue increased by 16.0% and operating expenses increased by 16.2% as compared to the same period in 2006. Net Interest Income Total interest income for the three and six months ended June 30, 2007 was $47.5 million and $92.6 million, respectively, and was $38.3 million and $72.5 million for the same periods in 2006, respectively. Total interest expense was $24.1 million and $46.8 million for the three and six months ended June 30, 2007, respectively, and $17.9 million and $33.4 million for the same periods in 2006, respectively.Therefore, the net interest income was $23.4 million and $45.9 million for the three and six months ended June 30, 2007, respectively, and $20.3 million and $39.1 million for the same periods in 2006, respectively. For the three and six months ended June 30, 2007, interest income from loans increased 26.2% and 30.5%, respectively, to $44.5 million and $86.7 million, respectively, compared to $35.3 million and $66.4 million, for the same periods in 2006, respectively.This increase was a result of the growth in our loan portfolio, coupled with an increase in rates on our existing variable-rate loans.During the first half of 2007, we increased SFR tract construction loans by 20.6%, commercial construction loans by 20.9%, commercial real estate loans by 13.7%, and consumer loans by 48.3%.In addition, we generated gross loan commitments of $0.6 billion during the six months ended June 30, 2007, including $222.8 million of originations in luxury home construction loans, $110.1 million of originations in commercial real estate loans, $65.8 million of originations in commercial construction loans, $56.5 million of originations in SFR tract construction loans and $52.8 million of originations in commercial loans.We monitor our loan portfolio composition on a monthly basis to minimize risk while maximizing our loan yield.We also evaluate the current portfolio mix on a monthly basis as compared to the targeted portfolio mix as approved by the Board of Directors.For the second quarter of 2007, we had $0.7 million in unrecognized interest income related to non-performing loans. For the three months ended June 30, 2007, loan fee income represented $2.4 million or 5.4% of the $44.5 million in interest and fees on loans.For the three months ended June 30, 2006, loan fee income was $3.3 million or 9.2% of the $35.3 million in interest and fees on loans.For the six months ended June 30, 2007, loan fee income represented $4.8 million or 5.5% of the $86.7 million in interest and fees on loans.For the six months ended June 30, 2006, loan fee income was $6.4 million or 9.6% of the $66.4 million in interest and fees on loans. 24 Table of Contents Loan origination fees for portfolio loans, net of loan origination costs, are deferred and amortized over the expected life of the loan.The amortized amount, combined with the interest income earned from the note rate, creates the effective loan yield for that period.Construction loans and commercial real estate loans generate the majority of loan origination fee income.The amortized loan fee income earned has decreased and the percentage of such loan fees earned has decreased as a percentage of total interest and fees, due to the origination of longer duration assets, such as commercial real estate loans, whereby fees are amortized over a longer period.The decrease in fees is a result of the strategy to diversify the loan portfolio. Interest income from investment securities totaled $3.0 million and $5.9 million for the three and six months ended June 30, 2007, respectively, as compared to $3.0 million and $6.1 million for the same periods in 2006, respectively. Our investment portfolio decreased $18.5 million or 8.5% during the six months ended June 30, 2007, primarily as a result of principal pay downs, resulting in a decline in the related interest income. Interest expense on deposits totaled $17.2 million and $34.3 million for the three and six months ended June 30, 2007, respectively as compared to $13.6 million and $24.1 million for the same periods in 2006, respectively, resulting in increases of 26.8% and 42.3% for the same periods, respectively.The increase in interest expense is mainly associated with an increase in our average interest-bearing deposits coupled with an increase in interest rates.Average interest-bearing deposits increased from $1.3 billion and $1.2 billion for the three and six months ended June 30, 2006, respectively to $1.5 billion for the same periods in 2007.We continue to offer promotional deposit products, generally consisting of time and money market products, to capture additional market share in each of our banking center geographic locations. Interest expense on borrowings increased from $4.4 million and $9.4 million for the three and six months ended June 30, 2006, respectively, to $6.9 million and $12.5 million for the same periods in 2007, respectively.This resulted from the increase in our average total borrowings during the three and six months ended June 30, 2007 by $165.7 million and $74.0 million, respectively, as compared to the same periods in 2006. Net Interest Margin For the six months ended June 30, 2007, loan growth exceeded deposit growth, causing us to increase our use of higher-cost borrowings, such as FHLB advances. In addition, we made use of $45.9 million in brokered deposits as we believed this to be an efficient and cost-effective source of funds to augment organic deposit origination to fund our loan growth. We will continue to focus on obtaining low cost deposits to support the growth of the loan portfolio and to reduce our borrowings, and will continue to adjust and refine our asset/liability management strategy to minimize interest rate risk and maximize our net interest income. The yield on our total interest-earning assets was 8.4% for the three months ended June 30, 2006 and 2007, and was 8.2% and 8.4% for the six months ended June 30, 2006 and 2007, respectively.Our average loan balance, which grew due to the Rancho Bank Merger as well as through organic growth, was 89.4% and 89.2% of total average interest-earning assets for the three and six months ended June 30, 2007, respectively, as compared to 85.4% and 84.7% of total average interest-earning assets for the same periods in 2006, respectively.The majority of investment securities are fixed-rate, and thus the yield from investments only changes slightly from slower premium amortization as the market rates increase and as the estimated life of the investments are adjusted. The cost of interest-bearing liabilities increased from 4.6% and 4.4% for the three and six months ended June 30, 2006, respectively, to 5.0% for the three and six months ended June 30, 2007, as we made rate adjustments in a highly competitive market for deposits. In addition, the cost of interest-bearing liabilities has increased due to higher borrowing costs.The increase from rising rates was partially offset by the low cost of deposits assumed in the Rancho Bank Merger.We are increasing our focus and efforts on providing deposit growth through our existing community banking network, developing our commercial and business banking initiatives, as well as increasing strategic recruitment of personnel in both of these areas. The average interest cost on FHLB advances increased from 4.8% and 4.6% for the three and six months ended June 30, 2006, respectively, to 5.0% for the three and six months ended June 30, 2007, as interest rates were higher during 2007 compared to the same periods in 2006.Similarly, the cost of other borrowings which is comprised of federal funds purchased and draw downs on our secured and unsecured lines of credit, increased 10 and 28 basis points for the three and six months ended June 30, 2007, respectively, as compared to the same periods in 2006.The average balance of other borrowings increased by $44.4 million and $34.6 million during the three and six months ended June 30, 2007, respectively, as compared to the same periods in 2006. 25 Table of Contents The cost of subordinated debt increased from 8.3% and 8.0% for the three and six months ended June 30, 2006, respectively, to 8.6% and 8.7%, for the three and six months ended June 30, 2007, respectively.Similarly, the cost of junior subordinated debentures increased almost 30 and 50 basis points for the three and six months ended June 30, 2007, respectively, as compared to the same periods in 2006. The increases in the cost of subordinated debt and junior subordinated debentures are a result of the higher interest rates in 2007, as these debt securities bear variable interest rates indexed to LIBOR that adjust on a quarterly basis. The aforementioned changes in our interest-earning assets and interest-bearing liabilities, along with rising interest rates during the three and six months period ended June 30, 2007, resulted in a net interest margin of 4.13% and 4.15% for the three and six months ended June 30, 2007, respectively.The margin decreased from the 4.45% and 4.44% levels for the three and six months ended June 30, 2006, respectively. The following tables present the distribution of our average assets, liabilities and stockholders’ equity in combination with the total dollar amounts of interest income from average interest-earning assets and the resultant yields without giving effect for any tax exemption, and the dollar amounts of interest expense and average interest-bearing liabilities, expressed both in dollars and rates for the three and six months ended June 30, 2007 and 2006.Loans include non-accrual loans where non-accrual interest is excluded. (Dollars in Thousands) For the three months ended June 30, 2007 2006 Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets Loans (1) $ 2,037,736 $ 44,518 8.76 % $ 1,568,103 $ 35,274 9.02 % Investment securities (2) 214,992 2,641 4.92 % 248,282 2,767 4.46 % Federal funds sold 2,323 31 5.27 % 1,538 19 5.01 % Other investments 23,353 295 5.06 % 17,742 234 5.29 % Total interest-earning assets 2,278,404 47,485 8.36 % 1,835,665 38,294 8.37 % Other assets 129,410 63,619 Less: allowance for loan losses (21,057 ) (15,355 ) Total average assets $ 2,386,757 $ 1,883,929 Liabilities and Stockholders' Equity Savings deposits (3) $ 642,763 6,513 4.06 % $ 502,091 4,615 3.69 % Time deposits 820,421 10,668 5.22 % 780,371 8,939 4.59 % FHLB advances 292,648 3,687 5.02 % 180,496 2,173 4.83 % Other borrowings 48,285 830 6.80 % 3,901 66 6.70 % Subordinated debt 5,000 109 8.61 % 5,000 104 8.26 % Junior subordinated debentures 115,470 2,308 7.91 % 106,293 2,051 7.64 % Total interest-bearing liabilities 1,924,587 24,115 5.01 % 1,578,152 17,948 4.55 % Demand deposits 286,878 170,363 Other liabilities 24,800 17,948 Total average liabilities 2,236,265 1,766,463 Total average shareholders' equity 150,492 117,466 Total average liabilities and stockholders' equity $ 2,386,757 $ 1,883,929 Net interest spread (4) 3.35 % 3.82 % Net interest income and net interest margin (5) $ 23,370 4.13 % $ 20,346 4.45 % 26 Table of Contents (Dollars in Thousands) For the six months ended June 30, 2007 2006 Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Assets Loans (1) $ 1,990,824 $ 86,729 8.79 % $ 1,504,497 $ 66,449 8.91 % Investment securities (2) 218,349 5,310 4.87 % 252,953 5,639 4.46 % Federal funds sold 1,602 42 5.27 % 917 22 4.91 % Other investments 20,916 553 5.33 % 16,984 431 5.11 % Total interest-earning assets 2,231,691 92,634 8.37 % 1,775,351 72,541 8.23 % Other assets 128,675 69,357 Less: allowance for loan losses (20,488 ) (14,766 ) Total average assets $ 2,339,878 $ 1,829,942 Liabilities and Stockholders' Equity Savings deposits (3) $ 651,039 13,052 4.04 % $ 480,295 8,404 3.53 % Time deposits 823,088 21,202 5.19 % 720,248 15,666 4.39 % FHLB advances 249,220 6,241 5.01 % 223,666 5,145 4.64 % Other borrowings 41,554 1,465 7.01 % 6,956 235 6.73 % Subordinated debt 5,000 218 8.67 % 5,000 202 8.04 % Junior subordinated debentures 115,470 4,593 7.91 % 101,629 3,792 7.42 % Total interest-bearing liabilities 1,885,371 46,771 4.99 % 1,537,794 33,444 4.38 % Demand deposits 282,394 166,173 Other liabilities 24,296 16,281 Total average liabilities 2,192,061 1,720,248 Total average shareholders' equity 147,817 109,694 Total average liabilities and stockholders' equity $ 2,339,878 $ 1,829,942 Net interest spread (4) 3.38 % 3.85 % Net interest income and net interest margin (5) $ 45,863 4.15 % $ 39,097 4.44 % (1) Interest on loans includes loan fees, which totaled $2.4 million and $3.3 million for the three months ended June 30, 2007 and 2006, respectively, and $4.8 million and $6.4 million for the six months ended June 30, 2007 and 2006, respectively.The average loan balance includes loans held-for-sale and non-accrual loans. (2) The yield for securities that are classified as available-for-sale is based on historical amortized cost balances. (3) Includes savings, NOW and money market deposit accounts. (4) Net interest spread represents the average yield earned on interest-earning assets less the average rate paid on interest-bearing liabilities. (5) Net interest margin is computed by dividing net interest income by total average earning assets. Provision for Loan Losses and Unfunded Commitments For the three months ended June 30, 2007 and 2006, the provision for loan losses was $0.5 million and $0.7 million, respectively. For the six months ended June 30, 2007 and 2006, the provision for loan losses was $1.7 million and $1.9 million, respectively. Our ALL was $21.3 million at June 30, 2007 and $19.7 million at December 31, 2006.During the six months ended June 30, 2007, the ALL increased by $1.6 million based on management’s review of several factors, including significant loan growth, underlying loan collateral, delinquency trends, current economic conditions and historical loan loss experience. Additions to the ALL are affected through the provision for loan losses.Also affecting the ALL are loans charged off and loans recovered.We had minimal net charge-offs which were 0.01% of total average loans for the six months ended June 30, 2007 and we had minimal net recoveries which were less than 0.01% of total average loans for the six months ended June 30, 2006. During the first half of 2007, we decreased our allowance for unfunded commitments by $0.4 million, as a result of management’s analysis of this reserve.The allowance for unfunded commitments was $1.0 million and $1.4 million as of June 30, 2007 and December 31, 2006, respectively.The allowance for credit losses totaled $22.3 million or 1.1%, and $21.1 million or 1.1% of gross on-balance sheet loans at June 30, 2007 and December 31, 2006, respectively. 27 Table of Contents Although we maintain an allowance for credit losses at a level we consider to be adequate to provide for losses, based on presently known conditions, there can be no assurance that such losses will not exceed the estimated amounts, thereby adversely affecting future results of operations.The calculation for the adequacy of the allowance for credit losses, and therefore the requisite amount of the provision for loan losses, is based on several factors, including market condition, underlying loan collateral, delinquency trends, borrowers’ cash flow and historic loan loss experience.All of these factors can change without notice based on market and economic conditions and other factors beyond our control. Non-Interest Income Non-interest income for the three months ended June 30, 2007 and 2006 was $1.5 million and $1.8 million, respectively, representing a decrease of $0.3 million or 18.6%. The decrease was a result of a decrease in gains on sale of SBA loans and SBA broker fees due to fewer sales made during the year as compared to the same period in 2006. Non-interest income for the six months ended June 30, 2007 decreased slightly, by approximately $64,000 or 2.3% as compared to the same period in 2006. We generally sell the guaranteed portions of SBA loans originated, and have also sold the unguaranteed portion of certain SBA loans.The gain on SBA loans sold, combined with broker fee income associated with SBA 504 program loans, amounted to $0.6 million and $0.9 million for the three months ended June 30, 2007 and 2006, respectively, and amounted to $1.2 million and $1.4 million for the six months ended June 30, 2007 and 2006, respectively.Income from fees and service charges was $0.4 million for the three months ended June 30, 2007 and 2006, and $0.9 million and $0.7 million for the six months ended June 30, 2007 and 2006, respectively. The gain on sale of non-SBA loans amounted to $0.3 million for the three and six months ended June 30, 2007 and $0.4 million for the same periods in 2006. Non-Interest Expense Our non-interest expense for the three months ended June 30, 2007 and 2006 was $14.2 million and $12.1 million, respectively, and $27.3 million and $23.5 million for the six months ended June 30, 2007 and 2006, respectively.Non-interest expense consists primarily of (i) salaries and employee benefits, (ii) occupancy expense, (iii) furniture and equipment expenses and (iv) marketing, office supplies, postage and telephone, insurance, data processing, professional fees, reserve for unfunded commitments, and other non-interest expense. (i) Salaries and employee benefits expense is the largest component of non-interest expense. As we have continued to grow, personnel have been placed in business development capacities for commercial and community banking, as well as administrative functions.With the opening of new RFCs, we have recruited seasoned banking professionals to contribute to the continued growth as well as provide the infrastructure needed to support longer-term growth.In addition, we added 49 employees from the Rancho Bank Merger in July 2006, which increased our salary and benefit expenses.These changes have increased our salaries and employee benefits expense by $1.2 million or 17.7% to $7.9 million for the three months ended June 30, 2007 as compared to the same period in 2006, and by $2.3 million or 17.3% to $15.5 million for the six months ended June 30, 2007 as compared to the same period in 2006. (ii) Occupancy expense amounted to $1.4 million and $2.8 million for the three and six months ended June 30, 2007, respectively, in comparison to $1.1 million and $2.2 million for the same periods in 2006, respectively. The increase in occupancy expense is primarily due to our expansion, including the addition of four new branches, as a result of the Rancho Bank Merger.We also opened RFCs in Monterey and in Santa Clara during the third quarter of 2006 and first quarter for 2007, respectively, contributing to the higher occupancy expense for the three and six months ended June 30, 2007 than for the same periods in 2006. (iii) Furniture and equipment expense, comprised mainly of depreciation and maintenance expense, was $1.1 million and $2.1 million for the three and six months ended June 30, 2007, respectively, compared to $1.0 million and $2.0 million for the same periods in 2006, respectively. (iv) Other non-interest expense was $3.8 million and $3.3 million for the three months ended June 30, 2007 and 2006, respectively, and $6.9 million and $6.1 million for the six months ended June 30, 2007 and 2006, respectively. The increase is due primarily to our implementation of our strategy to grow our business and merger-related period costs, offset by our $0.4 million decrease in the provision for unfunded commitments during the three and six months ended June 30, 2007. 28 Table of Contents The following is a breakdown of other non-interest expense for the three and six months ended June 30, 2007 and 2006: (Dollars in Thousands) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Other non-interest expense: Data processing $ 387 $ 262 $ 732 $ 478 Marketing 227 484 423 700 Professional services 832 854 1,479 1,279 Office supplies, postage and telephone 572 454 1,199 890 Insurance and assessments 413 179 765 345 Administrative 74 152 134 301 Business development 594 513 1,160 1,095 Other 744 442 1,026 982 Total other non-interest expense $ 3,843 $ 3,340 $ 6,918 $ 6,070 Income Taxes The provision for federal and state income taxes was $4.2 million and $8.0 million for the three and six months ended June 30, 2007, respectively, while the provision for federal and state income taxes was $3.9 million and $6.8 million for the same periods in 2006, respectively. These provisions for income taxes represent effective tax rates of 40.9% and 41.0% for the three and six months ended June 30, 2007, respectively, and 41.5 % and 41.6% for the same periods in 2006, respectively. At June 30, 2007, there was no valuation allowance related to deferred tax assets as we believe it is more likely than not that our results of future operations will generate sufficient taxable income to realize the deferred tax assets.We adopted FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”), as of January 1, 2007.There was no change to our beginning retained earnings in connection with the implementation of FIN 48. Furthermore, there are no items that we believe constitute as an uncertain tax position and therefore, there are no items that are expected to reverse within twelve months. Financial Condition Assets At June 30, 2007, total assets were $2.4 billion as compared with $2.3 billion at December 31, 2006.Total assets at June 30, 2007 were comprised primarily of $2.0 billion in loans, net of unearned income and $0.2 billion in investment securities.This represents an increase of $129.9 million or 6.8% in loans, net of unearned income, and a decrease of $18.5 million or 8.5% in investment securities from December 31, 2006. Investments We classify our investment securities into one of two categories: available-for-sale or trading securities.In accordance with SFAS No. 115, investment securities available-for-sale and trading are carried at fair value and adjusted for amortization of premiums and accretion of discounts. All unrealized gains and losses on our available-for-sale securities are included in other comprehensive income in our stockholder’s equity section of the Consolidated Statements of Financial Condition.Unrealized gains and losses on trading securities are included in the Consolidated Statements of Income. We have a Nonqualified Deferred Compensation Plan for certain key management personnel (participants) which allows them to defer compensation which will then provide for certain payments at the benefit distribution date. These investments are classified as trading securities with a corresponding liability in other liabilities on our Consolidated Statements of Financial Condition in accordance with Emerging Issues Task Force Abstract Issue No. 97-14 as these assets are considered assets of the Company.Unrealized gains and losses, as well as dividend and interest income, including amortization of any premium or discount, are included in earnings.Trading securities held in connection with the deferred compensation plan amounted to $5.4 million and $4.7 million at June 30, 2007 and December 31, 2006, respectively. Our securities portfolio amounted to $199.4 million or 8.3% of total assets at June 30, 2007 and $217.9 million or 9.7% of total assets at December 31, 2006.Our investment portfolio decreased during the six months ended June 30, 2007 as a result of principal paydowns of our mortgage-backed securities.Almost all of our securities are insured by U.S. government agencies or U.S. government-backed agencies. 29 Table of Contents The amortized cost and fair values of investment securities at June 30, 2007 were as follows: (Dollars in Thousands) Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value Trading securities: $ 5,081 $ 298 $ - $ 5,379 Available-for-sale securities: U.S. agency securities 12,913 - (812 ) 12,101 Mortgage-backed securities 189,525 - (9,780 ) 179,745 Mutual funds 2,261 - (83 ) 2,178 Total available-for-sale securities 204,699 - (10,675 ) 194,024 Total Investment Securities $ 209,780 $ 298 $ (10,675 ) $ 199,403 The amortized cost and fair values of investment securities at December 31, 2006 were as follows: (Dollars in Thousands) Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value Trading securities: $ 4,707 $ - $ - $ 4,707 Available-for-sale securities: U.S. agency securities 12,515 - (181 ) 12,334 Mortgage-backed securities 205,139 - (6,437 ) 198,702 Mutual funds 2,213 - (49 ) 2,164 Total available-for-sale securities 219,867 - (6,667 ) 213,200 Total Investment Securities $ 224,574 $ - $ (6,667 ) $ 217,907 We have reviewed individual securities classified as available-for-sale to determine whether a decline in fair value below the amortized cost basis is other-than-temporary.If it is probable that we will be unable to collect all amounts due according to the contractual terms of the debt security not impaired at acquisition, an other-than-temporary impairment shall be considered to have occurred.If an other-than-temporary impairment occurs, the cost basis of the security would be written down to its fair value as the new cost basis and the write down accounted for as a realized loss.The table below shows our available-for-sale investment securities’ gross unrealized losses and fair value by investment category and length of time that individual securities have been in a continuous unrealized loss position at June 30, 2007. (Dollars in Thousands) Less than 12 months 12 months or Longer Total Gross Gross Gross Unrealized Unrealized Unrealized Holding Holding Holding Fair Value Losses Fair Value Losses Fair Value Losses U.S. agency securities $ - $ - $ 12,101 $ (812 ) $ 12,101 $ (812 ) Mortgage-backed securities - - 179,745 (9,780 ) 179,745 (9,780 ) Mutual funds 2,178 (83 ) - - 2,178 (83 ) Total $ 2,178 $ (83 ) $ 191,846 $ (10,592 ) $ 194,024 $ (10,675 ) The table below shows our available-for-sale investment securities’ gross unrealized losses and fair value by investment category and length of time that individual securities have been in a continuous unrealized loss position, at December 31, 2006. 30 Table of Contents (Dollars in Thousands) Less than 12 months 12 months or Longer Total Gross Gross Gross Unrealized Unrealized Unrealized Holding Holding Holding Fair Value Losses Fair Value Losses Fair Value Losses U.S. agency securities $ - $ - $ 12,334 $ (181 ) $ 12,334 $ (181 ) Mortgage-backed securities - - 198,702 (6,437 ) 198,702 (6,437 ) Mutual funds 2,164 (49 ) - - 2,164 (49 ) Total $ 2,164 $ (49 ) $ 211,036 $ (6,618 ) $ 213,200 $ (6,667 ) As of June 30, 2007 and December 31, 2006, we had 22 investment securities that were in an unrealized loss position.Despite the unrealized loss position of these securities, we have concluded, as of June 30, 2007, that these investments are not other-than-temporarily impaired.This assessment was based on the following factors: i) the financial condition and near-term prospects of the issuer; ii) our intent and ability to retain our investment in a security for a period of time sufficient to allow for any anticipated recovery in market value; iii) general market conditions which reflect prospects for the economy as a whole, including interest rates and sector credit spreads; and iv) the length of time and the extent to which the market value has been less than cost. The amortized cost and fair values of investment securities, available-for-sale at June 30, 2007, by contractual maturities are shown below.Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties.Mutual funds with a fair value of $2.2 million are not included, as they do not have any stated maturity date. (Dollars in Thousands) Securities Available-for-Sale Maturing 5-10 years Maturing after 10 years Amortized Amortized Cost Fair Value Cost Fair Value U.S. agency securities $ - $ - $ 12,913 $ 12,101 Mortgage-backed securities 10,600 10,424 178,925 169,321 Total $ 10,600 $ 10,424 $ 191,838 $ 181,422 There were no sales of investment securities during the six months ended June 30, 2007 and 2006.Included in stockholders’ equity at June 30, 2007 and December 31, 2006 was $6.2 million and $3.9 million, respectively, of net unrealized losses (net of $4.4 million and $2.8 million estimated tax benefit, respectively) on investment securities available-for-sale. Principal paydowns, from regularly scheduled principal payments or prepayments made, were $8.7 million and $15.2 million for the three and six months ended June 30, 2007, respectively.The estimated duration is approximately five years on such mortgage-backed securities as of June 30, 2007. Securities with a fair value of $191.8 million and $211.0 million at June 30, 2007 and December 31, 2006, respectively, were pledged and held at the FHLB, yet unencumbered as the FHLB borrowings are secured by eligible loans. Loans Our loan portfolio grew by 6.8% during the first six months of 2007, net of loan participations and payoffs.Loans, net of unearned income, increased by $129.9 million from $1.9 billion at December 31, 2006 to $2.0 billion at June 30, 2007.Our increase in loans was primarily a result of organic growth. The majority of our loans, commitments, and commercial and standby letters of credit have been granted to customers in our market area, which includes Los Angeles, Marin, Orange, Riverside, San Bernardino, Santa Clara, San Diego and Ventura counties in California.The concentrations of credit by type of loan are set forth below: 31 Table of Contents (Dollars in Thousands) As of June 30, 2007 December 31, 2006 Commercial and industrial $ 133,255 $ 122,257 Real estate construction and land: Single-family luxury 497,494 514,385 Single-family tract 183,395 152,060 Commercial 162,514 134,404 Land 114,609 112,418 Real estate mortgage: Commercial 604,157 531,159 Multi-family residential 185,450 222,470 Other residential 53,533 49,353 Consumer loans 97,752 65,914 All other loans (including overdrafts) 194 98 2,032,353 1,904,518 Less: Unearned premium on loans 2,627 1,696 Deferred loan fees (3,108 ) (3,970 ) Loans, net of unearned income $ 2,031,872 $ 1,902,244 Loans held-for-sale $ 296 $ - We originate SBA loans and generally sell the guaranteed portions of the SBA loans to investors.We had $17.8million and $12.4 million of outstanding SBA loans at June 30, 2007 and December 31, 2006, respectively, net of participations sold of $50.3 million and $50.4 million, respectively. In addition, we had $0.3 million of SBA loans held for sale at June 30, 2007. We did not have any SBA loans held for sale at December 31, 2006. We had $5.0 million and $8.3 million of SBA loan participation sales during the three and six months ended June 30, 2007, respectively. We also participated $58.6 million in luxury home construction loans and sold $2.7 million in land loans during the three and six months ended June 30, 2007. For commercial construction loans, we participated $2.2 million and $4.3 million for the three and six months ended June 30, 2007, respectively. We also purchased land loans in the amount of $9.0 million for the three and six months ended June 30, 2007. We retain servicing rights to the SBA loans sold and record servicing rights and interest-only strip receivables (collectively, “servicing rights”) related to the loans sold.The balance of capitalized servicing rights included in other assets on our Consolidated Statements of Financial Condition at June 30, 2007 and December 31, 2006 was $0.9 million.The fair values of these servicing rights approximate their book values respectively. The following summarizes servicing rights capitalized and amortized for the periods indicated: (Dollars in Thousands) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Servicing rights capitalized $ 136 $ 167 $ 172 $ 222 Servicing rights amortized $ 99 $ 175 $ 252 $ 343 Valuation allowances $ - $ - $ - $ - The following table sets forth the activity relating to servicing rights for the six months ended June 30, 2007 and 2006. (Dollars in Thousands) Six months ended June 30, 2007 2006 Servicing rights, beginning of year $ 933 $ 1,358 Servicing rights added in period, net 172 222 Servicing rights amortized (252 ) (343 ) Servicing rights, end of period $ 853 $ 1,237 32 Table of Contents We had approximately $600.4 million and $568.7 million in loans pledged to secure FHLB borrowings at June 30, 2007 and December 31, 2006, respectively. Allowance for Credit Losses The allowance for credit losses is maintained at a level which, in our judgment, is adequate to absorb losses inherent in the loan portfolio and credit commitments outstanding as of June 30, 2007, based on the best information available.The amount of the allowance is based on our evaluation of the collectibility of the loan portfolio, including the nature of the portfolio, credit concentrations, trends in historical loss experience, specific impaired loans and economic conditions.Therefore, the allowance for credit losses cannot be determined with precision and may be subject to change in future periods.In addition, bank regulatory authorities, as part of their periodic examination of the Bank, may require additional charges to the provision for credit losses in future periods if the results of their review warrant such. The ALL is increased by a provision for loan losses, which is charged to expense and reduced by charge-offs, net of recoveries. The allowance for unfunded commitments is increased by a provision for unfunded commitments, which is charged to other expenses. Transactions in the allowance for credit losses are summarized as follows for the periods indicated: (Dollars in Thousands) Six months ended June 30, 2007 2006 Allowance forLoan Losses Balance, beginning of period $ 19,689 $ 13,762 Recoveries on loans previously charged off 19 50 Loans charged off (153 ) (19 ) Provision charged to operating expense 1,700 1,900 Balance, end of period $ 21,255 $ 15,693 Allowance for Unfunded Commitments Balance, beginning of period $ 1,396 $ 1,346 Net decrease charged to other expenses (400 ) - Balance, end of period $ 996 $ 1,346 Allowance for Credit Losses Allowance for loan losses $ 21,255 $ 15,693 Allowance for unfunded commitments 996 1,346 Allowance for credit losses $ 22,251 $ 17,039 The provisions of SFAS No. 114“Accounting by Creditors for Impairment of a Loan” and SFAS No. 118 “Accounting by Creditors for Impairment of a Loan-Income Recognition and Disclosures” permit the valuation allowance for loan losses to be determined on a loan-by-loan basis or by aggregating loans with similar risk characteristics. We consider a loan to be impaired when it is probable that we will be unable to collect all amounts due (principal and interest) according to the contractual terms of the loan agreement.Measurement of impairment is based on the expected future cash flows of an impaired loan which are to be discounted at the loan's effective interest rate, or measured by reference to an observable market value, if one exists, or the fair value of the collateral for a collateral-dependent loan.We select the measurement method on a loan-by-loan basis except that collateral-dependent loans for which foreclosure is probable are measured at the fair value of the collateral, net of selling costs. Nonperforming Assets The following table sets forth the amounts and categories of our non-performing loans at the dates indicated. 33 Table of Contents (Dollars in Thousands) As of June 30, 2007 December 31, 2006 Accruing Loans More than 90 Days Past Due Aggregate loan amounts Commercial and industrial $ 150 $ 2,315 Real estate-mortgage - - Consumer loans - - Total loans past due more than 90 days and still accruing $ 150 $ 2,315 Renegotiated loans $ - $ - Non-accrual loans Aggregate loan amounts Commercial and industrial $ 1,024 $ - Real estate-mortgage 10,973 14,400 Consumer loans 97 - Total non-accrual loans $ 12,094 $ 14,400 Total non-performing loans $ 12,244 $ 16,715 If interest on non-accrual loans had been recognized at the original interest rates, interest income would have increased approximately $0.7 million and $1.0 million for the three and six months ended June 30, 2007, respectively and $0.8 million for the year ended December 31, 2006. In the third quarter of 2006, we placed an aggregate of $14.4 million of land development loans on non-accrual status, with the largest loan in the amount of $11.7 million. During the first quarter of 2007, we sold our interest in six loans aggregating $2.7 million, secured by land in various stages of entitlement. We recovered the loans’ principal balances and all associated legal costs. After weighing the legal and administrative costs involved, management strategically elected to forego the recovery of unrecognized interest income of approximately $0.2 million. In the second quarter of 2007, we foreclosed on our largest non-performing loan in the amount of $11.7 million which is comprised of 100 residential lots in a planned development project within the Temecula Valley region of southern California. We are actively pursuing the disposition of this foreclosed asset. We have categorized this asset as OREO on our Consolidated Statements of Financial Condition. During the three months ended June 30, 2007 we allocated a specific valuation allowance which relates to three of our non-accruing loans. The following is a summary of information pertaining to impaired loans for the dates and periods specified. (Dollars in Thousands) As of June 30, December 31, 2007 2006 Impaired loans with a specific valuation allowance $ 10,100 $ - Impaired loans without a specific valuation allowance 2,144 16,715 Total impaired loans $ 12,244 $ 16,715 Specific valuation allowance related to impaired loans $ 198 $ - (Dollars in Thousands) Six months ended Year ended June 30, 2007 December 31, 2006 Average recorded investment in impaired loans $ 16,613 $ 9,285 Cash receipts applied to reduce principal balance $ 8,435 $ 1,093 Interest income recognized for cash payments $ 67 $ 185 34 Table of Contents Liabilities and Stockholders’ Equity Deposits Deposits represent our primary source of funds for funding our loan activities.Our deposits, which were $1.9 billion at June 30, 2007, increased by $56.1 million or 3.1% compared to December 31, 2006.The increase during the period was due mainly to an increase in time deposits (“TCD’s”) of $35.7 million, money market deposits of $13.3 million, and demand deposits of $8.4 million, partially offset by a decrease in savings deposit of $1.3 million. Included in the total interest-bearing depositswere money market brokered deposits in the amount of $45.7 million and Super NOW brokered deposits of $0.2 million. Brokered deposits are deposits purchased from a broker acting as an agent fora group of individual depositors. Depending on loan demand and other funding requirements, brokered depositsare an efficient and cost-effective source of additional liquidity to fund the gap between growth in our loan portfolio andcore deposits. As of June 30, 2007, our deposits were comprised of 16.2% in non-interest bearing deposits, 30.9% in money market, 3.7% in NOW and savings deposits, and 49.2% in TCD’s, while the composition of deposits was 16.2%, 31.2%, 3.9% and 48.7%, respectively, at December 31, 2006. Our interest-bearing deposits as of June 30, 2007 and December 31, 2006 were comprised of the following: (Dollars in Thousands) As of June 30, 2007 December 31, 2006 Money market deposits $ 575,867 $ 562,622 Savings and NOW deposits 69,471 70,741 Time deposits under $100,000 369,396 362,365 Time deposits of $100,000 or more 546,477 517,768 Total $ 1,561,211 $ 1,513,496 At June 30, 2007, the scheduled maturities of time certificates of deposit in denominations of $100,000 or morewere as follows: (Dollars in Thousands) Three months or less $ 285,560 Over three through twelve months 257,487 Over one through five years 3,430 $ 546,477 Borrowings We utilize borrowings such as FHLB advances, federal funds purchased, subordinated debt, junior subordinated debentures and lines of credit as a source of funds.During the first half of 2007, weincreased the balance of outstanding borrowingsby $70.0 million in order to fund the increase in outstanding loan balances. Loan growth surpassed our deposit growth during the six months ended June 30, 2007 which necessitated an increase in FHLB borrowings. In addition to FHLB borrowings, we have a $70.0 million secured line of credit with a correspondent bank which is collateralized by 100% of the Bank’s common stock. There was $26.0 million and $40.0 million outstanding under this secured line of credit as of June 30, 2007 and December 31, 2006, respectively. We also have $131.0 million in unsecured borrowings lines with eight correspondent banks. We had $10.0 million outstanding from FHLB on our unsecured borrowing lines at June 30, 2007.There was no outstanding balance on our unsecured borrowing lines at December 31, 2006. We have a secured borrowing line with the FHLB totaling $964.1 million as of June 30, 2007, representing 40% of the Bank’s total assets.Pursuant to collateral agreements with the FHLB, advances are secured by our capital stock in FHLB, certain investment securities and certain qualifying loans. Secured FHLB advances were $200.0 million and $126.0 million at June 30, 2007 and December 31, 2006, respectively.As of June 30, 2007, we had $155.0 million in putable FHLB advances with a weighted average interest rate of 4.8%.Of the putable advances, $65.0 million are three-year putable advances with a one-year non-put period, $70.0 million are two-year putable advances with twelve month non-put period, and the remaining $20.0 million are three-year putable advances with an eighteen month non-put period.After the respective lockout periods, the FHLB has the ability to exercise the put option if rates increase. 35 Table of Contents FHLB advances by contractual maturity consisted of the following as of June 30, 2007: (Dollars in Thousands) Weighted Average Maturity Putable Maturity Rate Amount Amount 2007 4.76 % $ 25,000 $ - 2008 5.08 % 40,000 20,000 2009 4.87 % 90,000 90,000 2010 4.64 % 45,000 45,000 4.85 % $ 200,000 $ 155,000 We also have $5.0 million in subordinated debt which bears a floating rate of interest of 3.05% over the three month LIBOR and a fifteen-year maturity with quarterly interest payments. The effective rate as of June 30, 2007 was 8.41%. The outstanding balance of this subordinated debt was $5.0 million at June 30, 2007 and December 31, 2006. As of June 30, 2007 and December 31, 2006, we had $115.5 million in junior subordinated debentures outstanding from ten issuances of trust preferred securities.Junior subordinated debentures as of June 30, 2007 consisted of the following: (Dollars in Thousands) As of June 30, 2007 Common Effective Interest Rate Maturity Date Stock Interest Rate Balance Vineyard Statutory Trust I 3-month LIBOR + 3.60% December 18, 2031 $ 372 8.96 % $ 12,372 Vineyard Statutory Trust II 3-month LIBOR + 3.35% December 26, 2032 155 8.71 % 5,155 Vineyard Statutory Trust III 3-month LIBOR + 3.05% October 8, 2033 310 8.41 % 10,310 Vineyard Statutory Trust IV 3-month LIBOR + 2.85% January 23, 2034 310 8.21 % 10,310 Vineyard Statutory Trust V 3-month LIBOR + 2.85% April 23, 2034 310 8.21 % 10,310 Vineyard Statutory Trust VI 3-month LIBOR + 2.85% July 23, 2034 372 8.21 % 12,372 Vineyard Statutory Trust VII 3-month LIBOR + 2.00% December 16, 2034 310 7.36 % 10,310 Vineyard Statutory Trust VIII 3-month LIBOR + 2.25% May 23, 2035 310 7.61 % 10,310 Vineyard Statutory Trust IX 3-month LIBOR + 1.70% November 23, 2035 464 7.06 % 15,464 Vineyard Statutory Trust XI 3-month LIBOR + 1.60% June 23, 2036 557 6.96 % 18,557 $ 3,470 7.84 % $ 115,470 As provided by FASB Interpretation No. 46R “Consolidation of Variable Interest Entities”, we do not consolidate the Trusts into our Financial Statements.Our minority interests in the Trusts are included in other assets on our Consolidated Statements of Financial Condition. On March 1, 2005, the FRB adopted a final rule that allows the continued inclusion of trust preferred securities in the Tier 1 capital of bank holding companies, subject to stricter quantitative limits and qualitative standards. Under the final ruling, qualifying mandatory preferred securities may be included in Tier 1 capital, subject to a limit of 25 percent of all core capital.Amounts of restricted core capital elements in excess of this limit generally may be included in Tier 2 capital.The quantitative limits become effective on March 31, 2009, after a four-year transition period.As of June 30, 2007, we have included a portion of our junior subordinated debentures in our Tier 1 Capital for regulatory capital purposes in accordance with the final rule. Stockholders’ Equity Stockholders’ equity was $172.0 million and $143.1 million at June 30, 2007 and December 31, 2006, respectively.The increase of $29.0 million in stockholders’ equity during the six months ended June 30, 2007 relates mainly to net income of $11.5 million and the Series D Preferred Stock offering, resulting in $22.0 million of proceeds, net of issuance costs. These increases were partially offset by $2.2 million in preferred and common cash dividends declared and $2.3 million increase in unrealized loss. 36 Table of Contents The following table sets forth the information that was used in calculating our book value per common share as of June 30, 2007 and December 31, 2006.The prior period share and per share amounts were retroactively adjusted for the 5% stock dividend issued in June 2007. As of June 30, 2007 December 31, 2006 Period-end shares outstanding 10,917,058 10,939,310 Unreleased and unallocated ESOP shares (245,376 ) (257,828 ) Used in basic book value per common share 10,671,682 10,681,482 Warrants (1) (3) 168,000 168,000 Used in book value per common share, assuming exercise of warrants 10,839,682 10,849,482 Book value per common share, basic $ 13.15 $ 12.49 Tangible book value per common share, basic (2) $ 9.13 $ 8.44 Book value per common share, assuming exercise of warrants (3) $ 13.32 $ 12.66 (1) Warrants were granted to institutional investors in June 2004 in conjunction with a private placement of common stock.These warrants have an exercise price of $23.81 per share and expire in June 2011. Share and per share data were retroactively adjusted for the 5% stock dividend issued in June 2007. (2) Tangible book value per common share is calculated by dividing common shareholders’ equity, less goodwill and other intangible assets, by common shares outstanding. (3) We consider the disclosure of “book value per common share, assuming exercise of warrants” to be a meaningful ratio, as it considers the potential effect of additional shares outstanding from the exercise of warrants. Liquidity We rely on asset-liability management to assure adequate liquidity and to maintain an appropriate balance between interest-earning assets and interest-bearing liabilities.Liquidity management involves the ability to meet the cash flow requirements of customers, while maximizing the investment yield on any daily excess available funds at the lowest risk-weighting category available.Typical demands on liquidity are deposit run-off from demand deposits and savings accounts, maturing time deposits, which are not renewed, and anticipated funding under credit commitments to customers.Our interest rate sensitivity management seeks to avoid fluctuating interest margins to enhance consistent growth of net interest income through periods of changing interest rates. Our Asset-Liability Management Committee oversees our liquidity position, the parameters of which are approved by the Board of Directors.Our liquidity position is monitored daily and is reported to the board of directors monthly by producing a liquidity report, which measures the amount of liquid versus non-liquid assets and liabilities.We strive to maintain a liquidity ratio of 10% to 15% of net liquid assets to total assets.To achieve our liquidity objectives, we employ various strategies including funding growth, increasing borrowing facilities, and asset distribution strategies. Our primary sources of funds are deposits;however, we also utilizealternative sources of funds such as FHLB advances, brokered deposits and other unsecured borrowings to provide liquidity as neededand are an important partof having flexibility and efficient execution of the asset-liability management strategy. The Bank’s loan to deposits and borrowings ratio was 96.3% and 96.8% at June 30, 2007 and December 31, 2006, respectively. We believe the level of our liquid assets is sufficient to meet current and anticipated funding needs. Liquid assets represent approximately 15.9% of total consolidated assets at June 30, 2007. The liquidity contingency process outlines authorities and a reasonable course of action in case of unexpected liquidity needs.As of June 30, 2007, we had $26.0 million outstanding on our $70.0 million credit facility with a correspondent bank and $10.0 million from FHLB on our $131.0 million of unsecured borrowing lines with eight correspondent banks.In addition, we have an advance line with FHLB which allows us to borrow up to 40% of the Bank’s total assets.As of June 30, 2007, we have a total borrowing capacity from FHLB of approximately $964.1 million, of which $200.0 million is outstanding.This capacity can be used only if eligible collateral has been pledged to the FHLB.The FHLB advance line is collateralized by our capital stock investment in FHLB, pledged investment securities and pledged eligible loans. 37 Table of Contents Capital Resources On August 31, 2005, we filed a universal shelf registration statement on Form S-3 with the SEC.The shelf registration statement was declared effective on September 27, 2005.The shelf registration statement permits us to offer and sell up to $125.0 million of various debt and/or equity securities from time to time in one or more public offerings.The terms of any such future offerings will be established at the time of each offering. On May 5, 2006, we sold an aggregate of $31.8 million of common stock in a registered direct offering to three institutional accredited investors.The shares were offered through a prospectus supplement pursuant to our effective $125.0 million shelf registration statement, which was filed with the SEC in May 2006.The transaction involved the sale of 1.3 million shares of our common stock at a purchase price of $25.24 per share.We used the proceeds of the transaction to support the Bank’s growth, payoff outstanding debt, partially fund the merger with Rancho Bank and for general corporate purposes. All share and per share amounts have been retroactively adjusted to reflect the 5% stock dividend issued in June 2007. On June 26, 2007 we completed the public offering of 2.3 million shares of Series D Preferred Stock at a price of $10.00 per share. The shares were offered through a prospectus supplement pursuant to our effective shelf registration statement. We received proceeds of approximately $22.0 million, net of fees and expenses. We used the net proceeds raised from the sale of the Series D Preferred Stock for working capital and for general corporate purposes. RBC Capital Markets acted as sole underwriter for the offering. As of June 30, 2007, there was $70.2 million in debt and/or equity securities available to be offered under the shelf registration statement. As part of our capital strategy, the shelf registration along with any trust preferred issuances will serve to support our growth strategy. These potential sources of capital will aid us in an efficient and effective execution of the strategic plan, while limiting the dilutive effect to shareholders and maintaining consistent capital ratios. The Company (on a consolidated basis) and the Bank are subject to various regulatory capital requirements administered by federal and state banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory, and possibly additional discretionary, actions by regulators that, if undertaken, could have a direct material effect on our financial condition or operating results.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, we must meet specific capital guidelines that involve quantitative measures of our assets, liabilities and certain off-balance sheet items as calculated under regulatory accounting practices.Our amounts and classifications are also subject to qualitative judgments by the regulators about components, risk weightings and other factors.Prompt corrective action provisions are not applicable to bank holding companies. Quantitative measures established by regulation to ensure capital adequacy requires us to maintain minimum amounts and ratios (set forth in the table below) of total and Tier 1 capital (as defined in the regulations) to risk-weighted assets (as defined) and of Tier 1 capital (as defined) to average assets (as defined).We believe, as of June 30, 2007, that we meet all applicable capital adequacy requirements. As of the most recent formal notification from the FDIC, the Bank was categorized as well capitalized under the regulatory framework for prompt corrective action.Pursuant to regulatory guidelines under prompt corrective action rules, a bank must have total risk-based capital of 10% or greater, Tier 1 capital of 6% or greater and a leverage ratio of 5% or greater to be considered “well capitalized” (see table below).At June 30, 2007, the Bank’s total risk-based capital, Tier 1 capital and leverage ratios were 12.2%, 11.3% and 11.2%, respectively.On a consolidated basis, the minimum ratios that the Company must meet are total risk-based capital of 8%, Tier 1 capital of 4% and a leverage ratio of 4%.At June 30, 2007, the Company’s total risk-based capital, Tier 1 capital and leverage ratios were 11.7%, 7.7%, and 7.7%, respectively.Following the Rancho Bank Merger, the Bank continued to be well capitalized and the Company continued to meet the minimum ratio requirements. 38 Table of Contents The following table sets forth our actual regulatory capital amounts and ratios as of the dates indicated: (Dollars in Thousands) Capital Needed To Be Well Capitalized Under For Capital Prompt Corrective Actual Regulatory Adequacy Purposes Action Provisions Capital Capital Capital Amount Ratio Amount Ratio Amount Ratio As of June 30, 2007 Total capital to risk-weighted assets: Bank $ 285,049 12.21 % $ 186,800 8.0 % $ 233,500 10.0 % Consolidated $ 274,518 11.74 % $ 187,100 8.0 % N/A N/A Tier 1 capital to risk-weighted assets: Bank $ 262,798 11.25 % $ 93,400 4.0 % $ 140,200 6.0 % Consolidated $ 180,356 7.71 % $ 93,600 4.0 % N/A N/A Tier 1 capital to average assets: Bank $ 262,798 11.22 % $ 93,700 4.0 % $ 117,100 5.0 % Consolidated $ 180,356 7.68 % $ 93,900 4.0 % N/A N/A As of December 31, 2006 Total capital to risk-weighted assets: Bank $ 266,813 12.17 % $ 175,400 8.0 % $ 219,200 10.00 % Consolidated $ 227,164 10.34 % $ 175,800 8.0 % N/A N/A Tier 1 capital to risk-weighted assets: Bank $ 245,728 11.20 % $ 87,800 4.0 % $ 131,600 6.00 % Consolidated $ 137,386 6.25 % $ 87,900 4.0 % N/A N/A Tier 1 capital to average assets: Bank $ 245,728 11.41 % $ 86,100 4.0 % $ 107,700 5.00 % Consolidated $ 137,386 6.36 % $ 86,400 4.0 % N/A N/A Asset/Liability Management and Interest Rate Sensitivity We realize income principally from the differential or spread between the interest income earned on loans, investments and other interest-earning assets, and the interest expense incurred on deposits, borrowings and other interest-bearing liabilities. Interest rates are influenced by general economic conditions and other constraints beyond our control, such as governmental economic and tax policies, general supply of money in the economy, governmental budgetary actions and the actions of the FRB. Like other financial institutions, we are subject to interest rate risk to the degree that our interest-earning assets reprice differently than our interest-bearing liabilities. Our primary objective in managing our interest rate risk is to minimize the adverse impact of changes in interest rates on our net interest income and capital, while maintaining an asset-liability balance sheet mix that produces the most effective and efficient returns. Interest rate sensitivity varies with different types of interest-earning assets and interest-bearing liabilities. We intend to maintain interest-earning assets, comprised primarily of loans and investments, and interest-bearing liabilities, comprised primarily of deposits and borrowings, maturing or repricing in similar time horizons in order to minimize or eliminate any impact from interest rate changes. A sudden and substantial increase or decrease in interest rates may adversely impact our operating results to the extent that the interest rates associated with the assets and liabilities do not change at the same speed, to the same extent, or on the same basis.We have adopted formal policies and practices to monitor our interest rate risk exposure.As a part of our risk management practices, we use the Economic Value of Equity (“EVE”) and Earnings at Risk (“EAR”) to monitor our interest rate risk. 39 Table of Contents Our overall strategy is to minimize the adverse impact of immediate incremental changes in market interest rates (rate shock) on EVE and EAR. The EVE is defined as the present value of assets, net of goodwill and intangibles, minus the present value of liabilities. The EAR is defined as the net interest income, which is interest income less interest expense.The attainment of this goal requires a balance between profitability, liquidity and interest rate risk exposure.To minimize the adverse impact of changes in market interest rates, we simulate the effect of instantaneous interest rate changes on EVE at period end and EAR over a one year horizon. The table below shows the estimated impact of changes in interest rates on EVE and EAR at June 30, 2007, assuming shifts of 100 to 200 basis points in both directions: (Dollars in Thousands) Economic Value of Equity Earnings at Risk Simulated Cumulative Cumulative Cumulative Cumulative Rate Changes Dollar Change Percentage Change Dollar Change Percentage Change 200 $ (25,974 ) -7.4 % $ 2,250 2.5 % 100 $ (14,540 ) -4.2 % $ 772 0.9 % -100 $ 16,376 4.7 % $ 312 0.3 % -200 $ 25,186 7.2 % $ 581 0.6 % The amount and percentage changes represent the cumulative dollar and percentage change in each rate change scenario from the base case.These estimates are based upon a number of assumptions, including the nature and timing of interest rate levels including yield curve, prepayments on loans and securities, pricing strategies on loans and deposits, replacement of asset and liability cash flows and other assumptions.While the assumptions used are based on current economic and local market conditions, there is no assurance as to the predictive nature of these conditions including how customer preferences or competitor influences might change. We have established operating limits for changes in EVE and EAR in each rate change scenario from the base case.At June 30, 2007, our estimated changes in EVE and EAR were within the operating limits established by the Board of Directors for well-capitalized purposes. We will continue to monitor our interest rate risk through monitoring the relationship between capital and risk-weighted assets and the impact of changes in interest rates on EVE and EAR. Off-Balance Sheet Arrangements Please see Note #5 of the Notes to the Consolidated Financial Statements for information regarding off-balance sheet arrangements. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Please see the section above titled “Asset/Liability Management and Interest Rate Sensitivity” in “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations” which provides an update to our quantitative and qualitative disclosure about market risk. This analysis should be read in conjunction with Part II, Item 7A “Quantitative and Qualitative Disclosure About Market Risk” in our Annual Report on Form10-K/A for the year ended December31, 2006, filed with the SEC on June 12, 2007. Our analysis of market risk and market-sensitive financial information contains forward-looking statements and is subject to the disclosure at the beginning of Item 2 regarding such forward-looking information. ITEM 4.CONTROLS AND PROCEDURES As required by SEC Rule 13a-15(b), we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer along with our Executive Vice President and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures as of the end of the period covered by this report.Based upon that evaluation, our Chief Executive Officer along with our Executive Vice President and Chief Financial Officer concluded that our disclosure controls and procedures are effective in timely alerting them to material information relating to the Company (including its consolidated subsidiary) required to be included in our periodic SEC filings.There have been no significant changes in our internal control over financial reporting during the most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Our disclosure controls and procedures are designed to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our Chief Executive Officer and Executive Vice President and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. 40 Table of Contents PART II OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS In the normal course of business, we are subject to legal actions and complaints.
